Exhibit 10(c)




$200,000,000


FIVE-YEAR CREDIT AGREEMENT


dated as of June 22, 2004

among

PPL ELECTRIC UTILITIES CORPORATION,

THE LENDERS FROM TIME TO TIME PARTY HERETO,


WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative Agent and Issuing Lender,

BARCLAYS BANK PLC

and

CITIBANK, N.A.,
as Syndication Agents,

WACHOVIA CAPITAL MARKETS, LLC

and

CITIGROUP GLOBAL MARKETS, INC.,
as Lead Arrangers,

and

JPMORGAN CHASE BANK

and

THE BANK OF NOVA SCOTIA,

as Documentation Agents



 



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1



Section 1.01

Definitions

1

ARTICLE II

THE CREDITS

16



Section 2.01

Commitments to Lend

16



Section 2.02

Notice of Borrowings

16



Section 2.03

Notice to Lenders; Funding of Loans

17



Section 2.04

Noteless Agreement; Evidence of Indebtedness

18



Section 2.05

Interest Rates

18



Section 2.06

Fees

20



Section 2.07

Adjustments of Commitments

21



Section 2.08

Maturity of Loans; Mandatory Prepayments

24



Section 2.09

Optional Prepayments and Repayments

24



Section 2.10

General Provisions as to Payments

25



Section 2.11

Funding Losses

25



Section 2.12

Computation of Interest and Fees

26



Section 2.13

Basis for Determining Interest Rate Inadequate, Unfair or Unavailable

26



Section 2.14

Illegality

26



Section 2.15

Increased Cost and Reduced Return

27



Section 2.16

Taxes

28



Section 2.17

Base Rate Loans Substituted for Affected Euro-Dollar Loans

30

ARTICLE III

Letters of Credit

31



Section 3.01

Existing Letters of Credit

31



Section 3.02

Additional Letters of Credit

31



Section 3.03

Method of Issuance of Letters of Credit

31



Section 3.04

Conditions to Issuance of Additional Letters of Credit

31



Section 3.05

Purchase and Sale of Letter of Credit Participations

32



Section 3.06

Drawings under Letters of Credit

32



Section 3.07

Reimbursement Obligations

32



Section 3.08

Duties of Issuing Lenders to Lenders; Reliance

33



Section 3.09

Obligations of Lenders to Reimburse Issuing Lender for Unpaid Drawings

34



Section 3.10

Funds Received from the Borrower in Respect of Drawn Letters of Credit

35



Section 3.11

Obligations in Respect of Letters of Credit Unconditional

35



Section 3.12

Indemnification in Respect of Letters of Credit

36



Section 3.13

ISP98

36

ARTICLE IV

CONDITIONS

36



Section 4.01

Conditions to Closing

36



Section 4.02

Conditions to All Credit Events

38

ARTICLE V

REPRESENTATIONS AND WARRANTIES

39



Section 5.01

Status

39



Section 5.02

Authority; No Conflict

39



Section 5.03

Legality; Etc

39



Section 5.04

Financial Condition

39



Section 5.05

Litigation

40



Section 5.06

No Violation

40



Section 5.07

ERISA

40



Section 5.08

Governmental Approvals

41



Section 5.09

Investment Company Act

41



Section 5.10

Public Utility Holding Company Act

41



Section 5.11

Tax Returns and Payments

41



Section 5.12

Compliance with Laws

41



Section 5.13

No Default

41



Section 5.14

Environmental Matters

41



Section 5.15

Reportable Transactions

42

ARTICLE VI

COVENANTS

43



Section 6.01

Information

43



Section 6.02

Maintenance of Property; Insurance

44



Section 6.03

Conduct of Business and Maintenance of Existence

45



Section 6.04

Compliance with Laws, Etc

45



Section 6.05

Books and Records

45



Section 6.06

Use of Proceeds

45



Section 6.07

Merger or Consolidation

45



Section 6.08

Asset Sales

46



Section 6.09

Transactions with Affiliates

46



Section 6.10

Consolidated Debt to Consolidated Capitalization Ratio

46

ARTICLE VII

DEFAULTS

46



Section 7.01

Events of Default

46

ARTICLE VIII

THE AGENTS

48



Section 8.01

Appointment and Authorization

48



Section 8.02

Individual Capacity

49



Section 8.03

Delegation of Duties

49



Section 8.04

Reliance by the Administrative Agent

49



Section 8.05

Notice of Default

49



Section 8.06

Non-Reliance on the Agents and Other Lenders

50



Section 8.07

Exculpatory Provisions

50



Section 8.08

Indemnification

51



Section 8.09

Resignation; Successors

51



Section 8.10

Administrative Agent's Fees; Arranger Fee

51

ARTICLE IX

MISCELLANEOUS

52



Section 9.01

Notices

52



Section 9.02

No Waivers; Non-Exclusive Remedies

53



Section 9.03

Expenses; Indemnification

53



Section 9.04

Sharing of Set-Offs

54



Section 9.05

Amendments and Waivers

54



Section 9.06

Successors and Assigns

55



Section 9.07

Governing Law; Submission to Jurisdiction

57



Section 9.08

Counterparts; Integration; Effectiveness

57



Section 9.09

Generally Accepted Accounting Principles

57



Section 9.10

Usage

58



Section 9.11

WAIVER OF JURY TRIAL

59



Section 9.12

Confidentiality

59



Section 9.13

USA PATRIOT Act Notice

59

--------------------------------------------------------------------------------

Appendices and Schedules:

Commitment Appendix

Schedules:
Schedule 3.01   - Existing Letters of Credit

Exhibits:

Exhibit A-1 -   Form of Notice of Borrowing
Exhibit A-2 -   Form of Notice of Conversion/Continuation
Exhibit A-3 -   Form of Letter of Credit Request
Exhibit A-4 -   Form of Extension Letter


Exhibit B -   Form of Revolving Note


Exhibit C -   Form of Assignment and Assumption Agreement


Exhibit D -   Forms of Opinion of Counsel for the Borrower


--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT (this "Agreement") dated as of June 22, 2004 among
PPL ELECTRIC UTILITIES CORPORATION, the LENDERS party hereto from time to time,
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent and Issuing Lender,
BARCLAYS BANK PLC and CITIBANK, N.A., as Syndication Agents, WACHOVIA CAPITAL
MARKETS, LLC and CITIGROUP GLOBAL MARKETS, INC., as Lead Arrangers, and JPMORGAN
CHASE BANK and THE BANK OF NOVA SCOTIA, as Documentation Agents.

PPL ELECTRIC UTILITIES CORPORATION, a Pennsylvania corporation (together with
its successors, the "Borrower"), has requested and the Lenders (as hereinafter
defined) have agreed to provide credit facilities to the Borrower in an
aggregate principal amount of up to $200,000,000 for the purposes and on the
terms and conditions set out in this Agreement.

ARTICLE I

DEFINITIONS

Section 1.01   Definitions. All capitalized terms used in this Agreement or in
any Appendix, Schedule or Exhibit hereto which are not otherwise defined herein
or therein shall have the respective meanings set forth below.

"Additional Commitment Lender" shall have the meaning set forth in Section
2.07(c)(iii).

"Additional Letter of Credit" means any letter of credit issued under this
Agreement by Wachovia Bank, National Association, as Issuing Lender, on or after
the Closing Date.

"Adjusted London Interbank Offered Rate" means, for any Interest Period, a rate
per annum equal to the quotient obtained (rounded upward, if necessary, to the
nearest 1/100th of 1%) by dividing (i) the London Interbank Offered Rate for
such Interest Period by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.

"Administrative Agent" means Wachovia Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder and under the other
Loan Documents, and its successor or successors in such capacity.

"Administrative Questionnaire" means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

"Affiliates" means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through the
ownership of stock or its equivalent, by contract or otherwise.

"Agent" means the Administrative Agent, the Syndication Agents, the Lead
Arrangers or the Documentation Agents, and "Agents" means any two or more of
them.

"Agreement" means this Credit Agreement, as amended, restated supplemented or
modified from time to time.

"Applicable Lending Office" means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Base Rate Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

"Applicable Percentage" means, for purposes of calculating (i) the applicable
interest rate for any day for any Base Rate Loans or Euro-Dollar Loans, (ii) the
applicable rate for the Commitment Fee for any day for purposes of Section
2.06(a) or (iii) the applicable rate for the Letter of Credit Fee for any day
for purposes of Section 2.06(b), the appropriate applicable percentage set forth
below corresponding to the then current highest Borrower's Ratings; provided,
that, in the event a rating differential of more than one level exists, the
Borrower's Ratings shall be deemed to be one level above the lower of the two
ratings:

 

Borrower's Ratings (S&P/Moody's)

Applicable Percentage for Commitment Fees

Applicable Percentage for Base Rate Loans

Applicable Percentage for Euro-Dollar Loans and Letter of Credit Fees

Category A

A/A2 or higher

.105%

0%

.400%

Category B

A-/A3

.150%

0%

.500%

Category C

BBB+/Baa1

.175%

0%

.625%

Category D

BBB/Baa2

.200%

0%

.875%

Category E

BBB-/Baa3 or lower or unrated

.250%

.100%

1.125%

"Applicable Utilization Fee" means on any day the appropriate applicable
percentage set forth below corresponding to (a) the percentage of the aggregate
of the Lenders' Revolving Commitments outstanding represented by the aggregate
Loans plus the aggregate Letter of Credit Liabilities outstanding on such day
and (b) the then current highest Borrower Rating; provided, that, in the event a
rating differential of more than one level exists, the Borrower's Ratings shall
be deemed to be one level above the lower of the two ratings:



 

Ratings (S&P/Moody's)

Usage > 33 1/3% of Total Commitments

Category A

A/A2 or higher

.100%

Category B

A-/A3

.125%

Category C

BBB+/Baa1

.125%

Category D

BBB/Baa2

.125%

Category E

BBB-/Baa3 or lower or unrated

.125%

"Asset Sale" shall mean any sale of any assets, including by way of the sale by
the Borrower or any of its Subsidiaries of equity interests in such
Subsidiaries.

"Assignee" has the meaning set forth in Section 9.06(c).

"Assignment and Assumption Agreement" means an Assignment and Assumption
Agreement, substantially in the form of attached Exhibit C, under which an
interest of a Lender hereunder is transferred to an Eligible Assignee pursuant
to Section 9.06(c).

"Availability Period" means the period from and including the Closing Date to
but excluding the Revolving Termination Date.

"Bankruptcy Code" means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.

"Base Rate" means for any day a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day.

"Base Rate Borrowing" means a Borrowing comprised of Base Rate Loans.

"Base Rate Lending Office" means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Base Rate Lending Office) or such other
office as such Lender may hereafter designate as its Base Rate Lending Office by
notice to the Borrower and the Administrative Agent.

"Base Rate Loan" means a Loan in respect of which interest is computed on the
basis of the Base Rate plus the Applicable Percentage, if any, with respect to
Base Rate Loans.

"Borrower" is defined in the Recital.

"Borrower's Rating" means the senior secured long-term debt rating of the
Borrower from Moody's or S&P.

"Borrowing" means a group of Loans of a single Type made by the Lenders on a
single date and, in the case of a Euro-Dollar Borrowing, having a single
Interest Period.

"Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized by law to close; provided, that, when used in Article III with
respect to any action taken by or with respect to any Issuing Lender, the term
"Business Day" shall not include any day on which commercial banks are
authorized by law to close in the jurisdiction where the office at which such
Issuing Lender books any Letter of Credit is located; and provided, further,
that when used with respect to any borrowing of, payment or prepayment of
principal of or interest on, or the Interest Period for, a Euro-Dollar Loan, or
a notice by the Borrower with respect to any such borrowing payment, prepayment
or Interest Period, the term "Business Day" shall also mean that such day is a
day on which commercial banks are open for international business (including
dealings in Dollar deposits) in London.

"Capital Lease" means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee's balance sheet.

"Capital Lease Obligations" means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.

"Change of Control" means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 25% or more of the outstanding shares of voting
stock of PPL Corporation or its successors or (ii) the failure at any time of
PPL Corporation or its successors to own 80% or more of the outstanding shares
of the Voting Stock in the Borrower.

"Closing Date" means the date, not later than June 22, 2004, on which the
Administrative Agent determines that the conditions specified in or pursuant to
Section 4.01 have been satisfied.

"Commitment" means, with respect to any Lender, the commitment of such Lender to
make Revolving Loans under this Agreement as set forth in the Commitment
Appendix and to purchase participations in Letters of Credit pursuant to Article
III hereof.

"Commitment Appendix" means the Appendix attached under this Agreement
identified as such.

"Commitment Fee" has the meaning set forth in Section 2.06(a).

"Consolidated Capitalization" shall mean the sum of, without duplication, (A)
the Consolidated Debt of the Borrower, (B) the consolidated shareowners' equity
(determined in accordance with GAAP) of the common, preference and preferred
stockholders of the Borrower and minority interests recorded on the Borrower's
consolidated financial statements (excluding therefrom the effect of all
unrealized gains and losses reported under Financial Accounting Standards Board
Statement No. 133 in connection with forward contracts, futures contracts or
other derivatives or commodity hedging agreements for the future delivery of
electricity or capacity, (C) up to an aggregate amount of $200,000,000 of Hybrid
Preferred Securities and (D) up to an aggregate amount of $200,000,000 of
Equity-Linked Securities, except that for purposes of calculating Consolidated
Capitalization of the Borrower, Consolidated Debt of the Borrower shall exclude
Non-Recourse Debt and Consolidated Capitalization of the Borrower shall exclude
that portion of shareholder equity attributable to assets securing Non-Recourse
Debt.

"Consolidated Debt" means the consolidated Debt of the Borrower and its
Consolidated Subsidiaries (determined in accordance with GAAP), except that for
purposes of this definition (a) Consolidated Debt of the Borrower shall exclude
Non-Recourse Debt and (b) Consolidated Debt of the Borrower shall exclude (i) up
to an aggregate amount of $200,000,000 of Hybrid Preferred Securities and (ii)
up to an aggregate amount of $200,000,000 of Equity-Linked Securities.

"Consolidated Subsidiary" means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

"Continuing Lender" means with respect to any event described in Section
2.07(b), a Lender which is not a Retiring Lender, and "Continuing Lenders" means
any two or more of such Continuing Lenders.

"Corporation" means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust.

"Credit Event" means a Borrowing or the issuance, renewal or extension of a
Letter of Credit.

"Current Revolving Termination Date" has the meaning set forth in Section
2.07(c)(i).

"Debt" of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person with respect to
deposits or advances of any kind, (iii) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (iv) all Guarantees by such
Person of Debt of others, (v) all Capital Lease Obligations and Synthetic Leases
of such Person, (vi) all obligations of such Person in respect of Interest Rate
Protection Agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements (the amount of any such obligation to be the
net amount that would be payable upon the acceleration, termination or
liquidation thereof), but only to the extent that such net obligations exceed
$75,000,000 in the aggregate and (vii) all obligations of such Person as an
account party in respect of letters of credit and bankers' acceptances;
provided, however, that "Debt" of such Person does not include (a) obligations
of such Person under any installment sale, conditional sale or title retention
agreement or any other agreement relating to obligations for the deferred
purchase price of property or services (b) obligations under agreements relating
to the purchase and sale of any commodity, including any power sale or purchase
agreements, any commodity hedge or derivative (regardless of whether any such
transaction is a "financial" or physical transaction), (c) any trade obligations
or other obligations of such Person incurred in the ordinary course of business
or (d) obligations of such Person under any lease agreement (including any lease
intended as security) that is not a Capital Lease or a Synthetic Lease.

"Default" means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

"Defaulting Lender" means at any time any Lender with respect to which a Lender
Default is in effect at such time.

"Dollars" and the sign "$" means lawful money of the United States of America.

"Documentation Agents" means JPMorgan Chase Bank and The Bank of Nova Scotia, in
their capacity as documentation agents for the Lenders under this Agreement and
under the other Loan Documents, and their respective successors in such
capacity.

"Effective Date" means the date this Agreement becomes effective in accordance
with Section 9.08.

"Eligible Assignee" means (i) a Lender; (ii) a commercial bank organized under
the laws of the United States and having a combined capital and surplus of at
least $100,000,000; (iii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000; provided, that such bank
is acting through a branch or agency located and licensed in the United States;
or (iv) an Affiliate of a Lender that is an "accredited investor" (as defined in
Regulation D under the Securities Act of 1933, as amended); provided, that upon
and following the occurrence of an Event of Default, an Eligible Assignee shall
mean any Person.

"Environmental Laws" means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or Hazardous
Substances or wastes.

"Environmental Liabilities" means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets,
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the Borrower
or any of its Subsidiaries, whether vested or unvested, contingent or fixed,
actual or potential, which arise under or relate to matters covered by
Environmental Laws.

"Equity-Linked Securities" means any securities of the Borrower or any of its
Subsidiaries which are convertible into, or exchangeable for, equity securities
of the Borrower, such Subsidiary or PPL Corporation, including any securities
issued by any of such Persons which are pledged to secure any obligation of any
holder to purchase equity securities of the Borrower, any of its Subsidiaries or
PPL Corporation.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

"ERISA Group" means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code.

"Euro-Dollar Lending Office" means, as to each Lender, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or Affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

"Euro-Dollar Borrowing" means a Borrowing comprised of Euro-Dollar Loans.

"Euro-Dollar Loan" means a Loan in respect of which interest is computed on the
basis of the Adjusted London Interbank Offered Rate pursuant to the applicable
Notice of Borrowing or Notice of Conversion/Continuation.

"Euro-Dollar Reserve Percentage" of any Lender for the Interest Period of any
LIBOR Rate Loan means the reserve percentage applicable to such Lender during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including "Eurocurrency Liabilities" (as
defined in Regulation D). The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.

"Event of Default" has the meaning set forth in Section 7.01.

"Existing Credit Agreement" means the $200,000,000 364-Day Revolving Credit
Agreement dated as of June 24, 2003 among the Borrower, Wachovia Bank, National
Association, as Administrative Agent and Issuing Lender, Barclays Bank PLC and
Citibank, N.A., as Syndication Agents, WCM (successor to Wachovia Securities,
Inc.) and Citigroup Global Markets, Inc. as Lead Arrangers, Bank One, N.A., and
JPMorgan Chase Bank, as Documentation Agents, and the lenders from time to time
party thereto, as amended through the date hereof.

"Existing Letters of Credit" means the letters of credit issued before the
Closing Date pursuant to the Existing Credit Agreement and listed in attached
Schedule 3.01, and "Existing Letter of Credit" means any one of them.

"Extension Date" means, in the event the Revolving Termination Date or the
Current Revolving Termination Date, as applicable, is extended pursuant to
Section 2.07(c), either (i) in a year in which the Current Revolving Termination
Date does not occur, the anniversary of the Closing Date occurring in any such
year or (ii) in the year in which the Current Revolving Termination Date is
scheduled to occur, the then Current Revolving Termination Date.

"Extension Letter" means a letter from the Borrower to the Administrative Agent
requesting an extension of the Revolving Termination Date substantially in the
form of Exhibit A-4 hereto.

"Federal Funds Rate" means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

"Fee Letter" means the letter designated as such dated as of April 29, 2004 by
the Administrative Agent and WCM, as Lead Arranger and Joint Book Manager,
addressed to and acknowledged and agreed to by the Borrower.

"Final Election Date" has the meaning set forth in Section 2.07(c)(i).

"Fronting Fee" has the meaning set forth in Section 2.06(b).

"GAAP" means United States generally accepted accounting principles applied on a
consistent basis.

"Governmental Authority" means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.

"Group of Loans" means at any time a group of Loans consisting of (i) all Loans
which are Base Rate Loans at such time or (ii) all Loans which are Euro-Dollar
Loans of the same Type having the same Interest Period at such time; provided,
that, if a Loan of any particular Lender is converted to or made as a Base Rate
Loan pursuant to Sections 2.14 or 2.17, such Loan shall be included in the same
Group or Groups of Loans from time to time as it would have been in if it had
not been so converted or made.

"Guarantee" of or by any person means any obligation, contingent or otherwise,
of such person guaranteeing or having the economic effect of guaranteeing any
Debt of any other person (the "primary obligor") in any manner, whether directly
or indirectly, and including any obligation of such person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or to purchase (or to advance or supply funds for the purchase of)
any security for payment of such Debt, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt of the
payment of such Debt or (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

"Hazardous Substances" means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

"Hybrid Preferred Securities" means any trust preferred securities, or
deferrable interest subordinated debt with a maturity of at least 20 years
issued by the Borrower, or any business trusts, limited liability companies,
limited partnerships (or similar entities) (i) all of the common equity, general
partner or similar interests of which are owned (either directly or indirectly
through one or more wholly owned Subsidiaries) at all times by the Borrower or
any of its Subsidiaries, (ii) that have been formed for the purpose of issuing
hybrid preferred securities and (iii) substantially all the assets of which
consist of (A) subordinated debt of the Borrower or a Subsidiary of the
Borrower, as the case may be, and (B) payments made from time to time on the
subordinated debt.

"Indemnitee" has the meaning set forth in Section 9.03(b).

"Interest Period" means with respect to each Euro-Dollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Conversion/Continuation and ending one, two, three or six months thereafter, as
the Borrower may elect in the applicable notice; provided, that:

(i)   any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clauses (iii) and (iv) below, be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii)   any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iii) below, end on the last Business Day of a calendar month;

(iii)   if any Interest Period includes a date on which a payment of principal
of the Loans is required (based on circumstances existing at the first day of
such Interest Period) to be made under Section 2.08 but does not end on such
date, then (x) the principal amount (if any) of each Euro-Dollar Loan required
to be repaid on such date shall have an Interest Period ending on such date and
(y) the remainder (if any) of each such Euro-Dollar Loan shall have an Interest
Period determined as set forth above; and

(iv)   no Interest Period shall end after the Revolving Termination Date.

"Interest Rate Protection Agreements" means any agreement providing for an
interest rate swap, cap or collar, or any other financial agreement designed to
protect against fluctuations in interest rates.

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended, or
any successor statute.

"Issuing Lender" means (i) Wachovia Bank, National Association, in its capacity
as an issuer of Letters of Credit under Section 3.02, and its successor or
successors in such capacity and (ii) each Lender listed in Schedule 3.01 hereto
as the issuer of an Existing Letter of Credit.

"Lead Arrangers" means WCM and Citigroup Global Markets, Inc., in their
capacities as lead arrangers for the Lenders hereunder and under the other Loan
Documents, and their successors in such capacity.

"Lender" means each bank or other lending institution listed in the Commitment
Appendix as having a Revolving Commitment, each Eligible Assignee that becomes a
Lender pursuant to Section 9.06(c) and their respective successors and shall
include, as the context may require and each Issuing Lender in such capacity.

"Lender Default" means (i) the failure (which has not been cured) of any Lender
to make available any Loan or any reimbursement for a drawing under a Letter of
Credit which in either case it is obligated to make available under the terms
and conditions of this Agreement or (ii) a Lender having notified the
Administrative Agent and the Borrower that such Lender does not intend to comply
with its obligations under Article II following the appointment of a receiver or
conservator with respect to such Lender at the direction or request of any
regulatory agency or authority.

"Letter of Credit" means an Existing Letter of Credit or an Additional Letter of
Credit, and "Letters of Credit" means any combination of the foregoing.

"Letter of Credit Commitment" means the aggregate Revolving Commitment.

"Letter of Credit Fee" has the meaning set forth in Section 2.06(b).

"Letter of Credit Liabilities" means, for any Lender at any time, the product
derived by multiplying (i) the sum, without duplication, of (A) the aggregate
amount that is (or may thereafter become) available for drawing under all
Letters of Credit outstanding at such time plus (B) the aggregate unpaid amount
of all Reimbursement Obligations outstanding at such time by (ii) the quotient
derived by dividing such Lender's Revolving Commitment by the aggregate of the
Revolving Commitments of all Revolving Lenders.

"Letter of Credit Request" has the meaning set forth in Section 3.03.

"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance intended to confer or having the effect of
conferring upon a creditor a preferential interest.

"Loan" means a Base Rate Loan or a Euro-Dollar Loan, and "Loans" means any
combination of the foregoing.

"Loan Documents" means this Agreement and the Revolving Notes.

"London Interbank Offered Rate" means, for any Euro-Dollar Loan for any Interest
Period, the interest rate for deposits in Dollars for a period of time
comparable to such Interest Period which appears on Telerate Page 3750 (or any
successor page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period; provided, however, if more than one rate is specified on
Telerate page 3750, the applicable rate shall be the arithmetic means of all
such rates. If for any reason such rate is not available, the term "London
Interbank Offered Rate" means for any Interest Period, the rate per annum
appearing on Reuters Screen LIBO Page as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time) two Business Days
before the first day of such Interest Period for a period of time comparable to
such Interest Period; provided, however, that if more than one such rate is
specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%). If for any reason the London interbank offered rate is not
available on either Telerate page 3750 or Reuters Screen LIBO Page, the term
"London Interbank Offered Rate" means for any Interest Period, the rate per
annum at which deposits in Dollars are offered to Wachovia Bank, National
Association in the London interbank market at approximately 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount approximately equal to the principal amount of the Euro-Dollar Loan of
Wachovia Bank, National Association to which such Interest Period is to apply
and for a period of time comparable to such Interest Period.

"Mandatory Letter of Credit Borrowing" has the meaning set forth on Section
3.09.

"Margin Stock" means "margin stock" as such term is defined in Regulation U.

"Material Adverse Effect" means (i) any material adverse effect upon the
business, assets, financial condition or operations of the Borrower or the
Borrower and its Subsidiaries, taken as a whole; (ii) a material adverse effect
on the ability of the Borrower to perform its obligations under this Agreement,
the Revolving Notes or the other Loan Documents or (iii) a material adverse
effect on the validity or enforceability of this Agreement, the Revolving Notes
or any of the other Loan Documents.

"Material Debt" means Debt (other than the Revolving Notes) of the Borrower in a
principal or face amount exceeding $50,000,000.

"Material Plan" means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.

"Moody's" means Moody's Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.

"Multiemployer Plan" means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.

"New Lender" means with respect to any event described in Section 2.07(b), an
Eligible Assignee which becomes a Lender hereunder as a result of such event,
and "New Lenders" means any two or more of such New Lenders.

"Non-Defaulting Lender" means each Lender other than a Defaulting Lender, and
"Non-Defaulting Lenders" means any two or more of such Lenders.

"Non-Extending Lender" has the meaning set forth in Section 2.07(c)(i).

"Non-Recourse Debt" shall mean (a) Debt that is nonrecourse to the Borrower or
any Subsidiary of the Borrower and (b) any transition bonds issued by PPL
Transition Bond Company LLC, a subsidiary of the Borrower, or any similar
special purpose company organized for the purpose of issuing bonds payable from
revenues associated with intangible transition property created under the
PEGCCCA or other assets of PPL Transition Bond Company LLC or any such other
special purpose company, provided that (i) such bonds are nonrecourse to the
Borrower or any of its Subsidiaries (other than PPL Transition Bond Company LLC
or any such other special purpose company) and (ii) the aggregate amount of such
transition bonds shall not exceed $2,850,000,000.

"Non-U.S. Lender" has the meaning set forth in Section 2.16(e).

"Notice of Borrowing" has the meaning set forth in Section 2.02.

"Notice of Conversion/Continuation" has the meaning set forth in Section
2.05(d)(ii).

"Obligations" means:

(i)   all principal of and interest (including, without limitation, any interest
which accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization of the Borrower,
whether or not allowed or allowable as a claim in any such proceeding) on any
Loan, fees payable or Reimbursement Obligation under, or any Revolving Note
issued pursuant to, this Agreement or any other Loan Document;

(ii)   all other amounts now or hereafter payable by the Borrower and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of the Borrower, whether or not allowed or allowable as a
claim in any such proceeding) on the part of the Borrower pursuant this
Agreement or any other Loan Document;

(iii)   all expenses of the Agents as to which such Agents have a right to
reimbursement under Section 9.03(a) hereof or under any other similar provision
of any other Loan Document; and

(iv)   all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 9.03 hereof or under any other similar
provision of any other Loan Document;

together in each case with all renewals, modifications, consolidations or
extensions thereof.

"Other Taxes" has the meaning set forth in Section 2.16(b).

"Participant" has the meaning set forth in Section 9.06(b).

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

"PEGCCCA" means the Pennsylvania Electricity Generation Customer Choice and
Competition Act, and any successor statute, regulation or law.

"Permitted Business" with respect to any Person means a business that is the
same or similar to the business of the Borrower or any Subsidiary as of the date
hereof, or any business reasonably related thereto.

"Person" means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.

"Plan" means at any time an employee pension benefit plan (including a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

"Prime Rate" means the rate of interest publicly announced by Wachovia Bank,
National Association in Charlotte, North Carolina from time to time as its Prime
Rate.

"PUC" has the meaning set forth in Section 4.01(h).

"PUC Order" has the meaning set forth in Section 4.01(h).

"Quarterly Date" means the last Business Day of each March, June, September and
December.

"Refinanced Agreements" means the Existing Credit Agreement and all instruments,
documents and agreements relating thereto, in all cases as in effect on the
Closing Date.

"Register" has the meaning set forth in Section 9.06(e).

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.

"Reimbursement Obligations" means at any time all obligations of the Borrower to
reimburse the Issuing Lenders pursuant to Section 3.07 for amounts paid by the
Issuing Lenders in respect of drawings under Letters of Credit, including any
portion of any such obligation to which a Lender has become subrogated pursuant
to Section 3.09.

"Replacement Date" has the meaning set forth in Section 2.07(b).

"Replacement Lender" has the meaning set forth in Section 2.07(b).

"Required Lenders" means at any time Non-Defaulting Lenders having at least 51%
of the aggregate amount of the Revolving Commitments of all Non-Defaulting
Lenders or, if the Revolving Commitments shall have been terminated, having at
least 51% of the aggregate amount of the Revolving Outstandings of the
Non-Defaulting Lenders at such time.

"Retiring Lender" means a Lender that ceases to be a Lender hereunder pursuant
to the operation of Section 2.07(b).

"Revolving" means, when used with respect to (i) a Lender's Commitment, such
Lender's Revolving Commitment, as such Revolving Commitment may be reduced from
time to time pursuant to Sections 2.07, 2.08 or 9.06(c) or increased from time
to time pursuant to Section 9.06(c), (ii) a Borrowing, a Borrowing made by the
Borrower under Section 2.01, as identified in the Notice of Borrowing with
respect thereto, or a Mandatory Letter of Credit Borrowing, (iii) a Loan, a Loan
made under Section 2.01; provided, that, if any such loan or loans (or portions
thereof) are combined or subdivided pursuant to a Notice of
Conversion/Continuation, the term "Revolving Loan" shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be, and (iv)
a Revolving Note, a promissory note, substantially in the form of Exhibit B
hereto, issued at the request of a Lender evidencing the obligation of the
Borrower to repay outstanding Revolving Loans.

"Revolving Outstandings" means at any time, with respect to any Lender, the sum
of (i) the aggregate principal amount of such Lender's outstanding Revolving
Loans plus (ii) the aggregate amount of such Lender's outstanding Letter of
Credit Liabilities.

"Revolving Termination Date" means June 22, 2009 (or, if such day is not a
Business Day, the next preceding Business Day), as extended from time to time
pursuant to Section 2.07(c), or such earlier date upon which the Revolving
Commitments shall have been terminated in their entirety in accordance with this
Agreement.

"SEC" means the Securities and Exchange Commission.

"S&P" means Standard & Poor's Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successors or, absent any such successor, such
nationally recognized statistical rating organization as the Borrower and the
Administrative Agent may select.

"Standby Letter of Credit" has the meaning set forth in Section 3.02.

"Subsidiary" means, any Corporation a majority of the outstanding Voting Stock
of which is owned, directly or indirectly, by the Borrower or one or more other
Subsidiaries of the Borrower.

"Syndication Agents" means Barclays Bank PLC and Citibank, N.A., in their
capacities as syndication agents for the Lenders hereunder and under the other
Loan Documents, and their successors in such capacity.

"Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

"Taxes" has the meaning set forth in Section 2.16(a).

"Type", when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.

"Unfunded Liabilities" means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

"United States" means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

"Voting Stock" means stock (or other interests) of a Corporation having ordinary
voting power for the election of directors, managers or trustees thereof,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.

"WCM" means Wachovia Capital Markets, LLC, and its successors and assigns.

"Wholly-Owned Subsidiary" means, with respect to any Person at any date, any
Subsidiary of such Person all of the Voting Stock of which (except directors'
qualifying shares) are at the time directly or indirectly owned by such Person.

ARTICLE II

THE CREDITS

Section 2.01   Commitments to Lend. Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolving Loans to the
Borrower pursuant to this Section 2.01 from time to time during the Availability
Period in amounts such that its Revolving Outstandings shall not exceed its
Revolving Commitment; provided, that, immediately after giving effect to each
such Revolving Loan, the aggregate Revolving Outstandings of all Lenders shall
not exceed the aggregate amount of the Revolving Commitments of all Lenders.
Each Revolving Borrowing (other than Mandatory Letter of Credit Borrowings)
shall be in an aggregate principal amount of $10,000,000 or any larger multiple
of $1,000,000 (except that any such Borrowing may be in the aggregate amount of
the unused Revolving Commitments) and shall be made from the several Lenders
ratably in proportion to their respective Revolving Commitments. Within the
foregoing limits, the Borrower may borrow under this Section 2.01, repay, or, to
the extent permitted by Section 2.09, prepay, Revolving Loans and reborrow under
this Section 2.01.

Section 2.02   Notice of Borrowings. The Borrower shall give the Administrative
Agent notice substantially in the form of Exhibit A-1 hereto (a "Notice of
Borrowing") not later than (a) 11:30 A.M. (Charlotte, North Carolina time) on
the date of each Base Rate Borrowing and (b) 12:00 Noon (Charlotte, North
Carolina time) on the third Business Day before each Euro-Dollar Borrowing,
specifying:

   (i)   the date of such Borrowing, which shall be a Business Day;

   (ii)   the aggregate amount of such Borrowing;

   (iii)   the initial Type of the Loans comprising such Borrowing; and

   (iv)   in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

Notwithstanding the foregoing, no more than 6 Groups of Euro-Dollar Loans shall
be outstanding at any one time, and any Loans which would exceed such limitation
shall be made as Base Rate Loans.

Section 2.03   Notice to Lenders; Funding of Loans.

(a)   Notice to Lenders. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender of such Lender's ratable
share (if any) of the Borrowing referred to in the Notice of Borrowing, and such
Notice of Borrowing shall not thereafter be revocable by the Borrower.

(b)   Funding of Loans. Not later than (a) 1:00 P.M. (Charlotte, North Carolina
time) on the date of each Base Rate Borrowing and (b) 12:00 Noon (Charlotte,
North Carolina time) on the date of each Euro-Dollar Borrowing, each Lender
participating therein shall make available its share of such Borrowing, in
Federal or other funds immediately available in Charlotte, North Carolina, to
the Administrative Agent at its address referred to in Section 9.01. Unless the
Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent shall apply any
funds so received in respect of Revolving Loans available to the Borrower at the
Administrative Agent's address not later than (a) 3:00 P.M. (Charlotte, North
Carolina time) on the date of each Base Rate Borrowing and (b) 2:00 P.M.
(Charlotte, North Carolina time) on the date of each Euro-Dollar Borrowing.

(c)   Funding By the Administrative Agent in Anticipation of Amounts Due from
the Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing (except in the case of a Base Rate
Borrowing, in which case prior to the time of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender's share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such share available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.05, in the case of the Borrower, and (ii) the Federal
Funds Rate, in the case of such Lender. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender's Loan included in such Borrowing for purposes of this
Agreement.

(d)   Obligations of Lenders Several. The failure of any Lender to make a Loan
required to be made by it as part of any Borrowing hereunder shall not relieve
any other Lender of its obligation, if any, hereunder to make any Loan on the
date of such Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such date
of Borrowing.

Section 2.04   Noteless Agreement; Evidence of Indebtedness.

(a)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b)   The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (c) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender's share thereof.

(c)   The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d)   Any Lender may request that its Revolving Loans be evidenced by a
Revolving Note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a Revolving Note payable to the order of such Lender. Thereafter,
the Revolving Loans evidenced by such Revolving Note and interest thereon shall
at all times (including after any assignment pursuant to Section 9.06(c)) be
represented by one or more Revolving Notes payable to the order of the payee
named therein or any assignee pursuant to Section 9.06(c), except to the extent
that any such Lender or assignee subsequently returns any such Revolving Note
for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (a) and (b) above.

Section 2.05   Interest Rates.

(a)   Interest Rate Options. The Loans shall, at the option of the Borrower and
except as otherwise provided herein, be incurred and maintained as, or converted
into, one or more Base Rate Loans or Euro-Dollar Loans.

(b)   Base Rate Loans. Each Loan which is made as, or converted into, a Base
Rate Loan shall bear interest on the outstanding principal amount thereof, for
each day from the date such Loan is made as, or converted into, a Base Rate Loan
until it becomes due or is converted into a Loan of any other Type, at a rate
per annum equal to the sum of the Base Rate for such day plus the Applicable
Percentage, if any, for Base Rate Loans for such day. Such interest shall be
payable quarterly in arrears on each Quarterly Date and, with respect to the
principal amount of any Base Rate Loan converted to a Euro-Dollar Loan, on the
date such Base Rate Loan is so converted. Any overdue principal of or interest
on any Base Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the rate otherwise
applicable to Base Rate Loans for such day.

(c)   Euro-Dollar Loans. Each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Adjusted London
Interbank Offered Rate for such Interest Period plus the Applicable Percentage
for Euro-Dollar Loans for such day plus the Applicable Utilization Fee for such
day, if any; provided, that if any Euro-Dollar Loan or any portion thereof
shall, as a result of clause (iii) of the definition of Interest Period, have an
Interest Period of less than one month, such portion shall bear interest during
such Interest Period at the rate applicable to Base Rate Loans during such
period. Such interest shall be payable for each Interest Period on the last day
thereof and, if such Interest Period is longer than three months, at intervals
of three months after the first day thereof. Any overdue principal of or
interest on any Euro-Dollar Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% plus the sum of
(A) the Adjusted London Interbank Offered Rate applicable to such Loan at the
date such payment was due plus (B) the Applicable Percentage for Euro-Dollar
Loans for such day plus (C) the Applicable Utilization Fee, if any (or, if the
circumstance described in Section 2.13 shall exist, at a rate per annum equal to
the sum of 2% plus the rate applicable to Base Rate Loans for such day).

(d)   Method of Electing Interest Rates.

   (i)   Subject to Section 2.05(a), the Loans included in each Borrowing shall
bear interest initially at the type of rate specified by the Borrower in the
applicable Notice of Borrowing. Thereafter, with respect to each Group of Loans,
the Borrower shall have the option (A) to convert all or any part of (y) so long
as no Default or Event of Default is in existence on the date of conversion,
outstanding Base Rate Loans to Euro-Dollar Loans and (z) outstanding Euro-Dollar
Loans to Base Rate Loans; provided, that in each case that the amount so
converted shall be equal to $10,000,000 or any larger multiple of $1,000,000, or
(B) upon the expiration of any Interest Period applicable to outstanding
Euro-Dollar Loans, so long as no Default or Event of Default is in existence on
the date of continuation, to continue all or any portion of such Loans equal to
$10,000,000 and any larger multiple of $1,000,000 in excess of that amount as
Euro-Dollar Loans. The Interest Period of any Base Rate Loan converted to a
Euro-Dollar Loan pursuant to clause (A) above shall commence on the date of such
conversion. The succeeding Interest Period of any Euro-Dollar Loan continued
pursuant to clause (B) above shall commence on the last day of the Interest
Period of the Loan so continued. Euro-Dollar Loans may only be converted on the
last day of the then current Interest Period applicable thereto or on the date
required pursuant to Section 2.17.

   (ii)   The Borrower shall deliver a written notice of each such conversion or
continuation (a "Notice of Conversion/Continuation") to the Administrative Agent
no later than (A) 12:00 Noon (Charlotte, North Carolina time) at least three
Business Days before the date of the proposed conversion to, or continuation of,
a Euro-Dollar Loan and (B) 11:30 A.M. (Charlotte, North Carolina time) on the
day of a conversion to a Base Rate Loan. A written Notice of
Conversion/Continuation shall be substantially in the form of Exhibit A-2
attached hereto and shall specify: (A) the Group of Loans (or portion thereof)
to which such notice applies, (B) the proposed conversion/continuation date
(which shall be a Business Day), (C) the aggregate amount of the Loans being
converted/continued, (D) an election between the Base Rate and the Adjusted
London Interbank Offered Rate and (E) in the case of a conversion to, or a
continuation of, Euro-Dollar Loans, the requested Interest Period. Upon receipt
of a Notice of Conversion/Continuation, the Administrative Agent shall give each
Lender prompt notice of the contents thereof and such Lender's pro rata share of
all conversions and continuations requested therein. If no timely Notice of
Conversion/Continuation is delivered by the Borrower as to any Euro-Dollar Loan,
and such Loan is not repaid by the Borrower at the end of the applicable
Interest Period, such Loan shall be converted automatically to a Base Rate Loan
on the last day of the then applicable Interest Period.

(e)   Determination and Notice of Interest Rates. The Administrative Agent shall
determine each interest rate applicable to the Loans hereunder. The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error. Any
notice with respect to Euro-Dollar Loans shall, without the necessity of the
Administrative Agent so stating in such notice, be subject to adjustments in the
Applicable Percentage applicable to such Loans after the beginning of the
Interest Period applicable thereto. When during an Interest Period any event
occurs that causes an adjustment in the Applicable Percentage applicable to
Loans to which such Interest Period is applicable, the Administrative Agent
shall give prompt notice to the Borrower and the Lenders of such event and the
adjusted rate of interest so determined for such Loans, and its determination
thereof shall be conclusive in the absence of manifest error.

Section 2.06   Fees.

(a)   Commitment Fees. The Borrower shall pay to the Administrative Agent for
the account of each Lender a fee (the "Commitment Fee") for each day at a rate
per annum equal to the Applicable Percentage for the Commitment Fee for such
day. The Commitment Fee shall accrue from and including the Effective Date to
but excluding the last day of the Availability Period on the amount by which
such Lender's Revolving Commitment exceeds the sum of its Revolving Outstandings
on such day, and shall be payable on the last day of each March, June, September
and December and on the Revolving Termination Date.

(b)   Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
a fee (the "Letter of Credit Fee") for each day at a rate per annum equal to the
Applicable Percentage for the Letter of Credit Fee for such day plus the
Applicable Utilization Fee for such day, if any. The Letter of Credit Fee shall
accrue from and including the Effective Date to but excluding the last day of
the Availability Period on the aggregate amount available for drawing under any
Letters of Credit outstanding on such day and shall be payable for the account
of the Lenders ratably in proportion to their participations in such Letter(s)
of Credit. In addition, the Borrower shall pay to each Issuing Lender a fee (the
"Fronting Fee") in respect of each Letter of Credit issued by such Issuing
Lender computed at the rate of .125% per annum on the average amount available
for drawing under such Letter(s) of Credit. Fronting Fees shall be due and
payable quarterly in arrears on each Quarterly Date and upon the first day after
the Revolving Termination Date upon which no Letters of Credit remain
outstanding. In addition, the Borrower agrees to pay to each Issuing Lender,
upon each issuance of, payment under, and/or amendment of, a Letter of Credit,
such amount as shall at the time of such issuance, payment or amendment be the
administrative charges and expenses which such Issuing Lender is customarily
charging for issuances of, payments under, or amendments to letters of credit
issued by it.

(c)   Payments. Except as otherwise provided in this Section 2.06, accrued fees
under this Section 2.06 in respect of Loans and Letter of Credit Liabilities
shall be payable quarterly in arrears on each Quarterly Date, on the last day of
the Availability Period and, if later, on the date the Loans and Letter of
Credit Liabilities shall be repaid in their entirety. Fees paid hereunder shall
not be refundable under any circumstances.

Section 2.07   Adjustments of Commitments.

(a)   Optional Termination or Reductions of Commitments (Pro-Rata). The Borrower
may, upon at least three Business Days' prior written notice to the
Administrative Agent, (i) terminate the Revolving Commitments, if there are no
Revolving Outstandings at such time or (ii) ratably reduce from time to time by
a minimum amount of $10,000,000 or any integral multiple of $5,000,000, the
aggregate amount of the Revolving Commitments in excess of the aggregate
Revolving Outstandings. Upon receipt of any such notice, the Administrative
Agent shall promptly notify the Lenders. If the Revolving Commitments are
terminated in their entirety, all accrued fees shall be payable on the effective
date of such termination.

(b)   Optional Termination of Commitments (Non-Pro-Rata). If (i) any Lender has
demanded compensation or indemnification pursuant to Sections 2.13, 2.14, 2.15
or 2.16, (ii) the obligation of any Lender to make Euro-Dollar Loans has been
suspended pursuant to Section 2.14 or (iii) any Lender is a Defaulting Lender
(each such Lender described in clauses (i), (ii) or (iii) being a "Retiring
Lender"), the Borrower shall have the right, if no Default or Event of Default
then exists, to replace such Lender with one or more Eligible Assignees (which
may be one or more of the Continuing Lenders) (each a "Replacement Lender" and,
collectively, the "Replacement Lenders") reasonably acceptable to the
Administrative Agent. The replacement of a Retiring Lender pursuant to this
Section 2.07(b) shall be effective on the tenth Business Day (the "Replacement
Date") following the date of notice of such replacement to the Retiring Lender
and each Continuing Lender through the Administrative Agent, subject to the
satisfaction of the following conditions:

   (i)   the Replacement Lender shall have satisfied the conditions to
assignment and assumption set forth in Section 9.06(c) (with all fees payable
pursuant to Section 9.06(c) to be paid by the Borrower) and, in connection
therewith, the Replacement Lender(s) shall pay:

     (A)   to the Retiring Lender an amount equal in the aggregate to the sum of
(x) the principal of, and all accrued but unpaid interest on, all outstanding
Loans of the Retiring Lender, (y) all unpaid drawings that have been funded by
(and not reimbursed to) the Retiring Lender under Section 3.10, together with
all accrued but unpaid interest with respect thereto and (z) all accrued but
unpaid fees owing to the Retiring Lender pursuant to Section 2.07; and

     (B)   to the Issuing Lenders an amount equal to the aggregate amount owing
by the Retiring Lender to the Issuing Lenders as reimbursement pursuant to
Section 3.09, to the extent such amount was not theretofore funded by such
Retiring Lender; and

   (ii)   the Borrower shall have paid to the Administrative Agent for the
account of the Retiring Lender an amount equal to all obligations owing to the
Retiring Lender by the Borrower pursuant to this Agreement and the other Loan
Documents (other than those obligations of the Borrower referred to in clause
(i)(A) above).

On the Replacement Date, each Replacement Lender that is a New Lender shall
become a Lender hereunder, and the Retiring Lender shall cease to constitute a
Lender hereunder; provided, that the provisions of this Agreement (including,
without limitation, the provisions of Sections 2.11, 2.15, 2.16 and 9.03) shall
continue to govern the rights and obligations of a Retiring Lender with respect
to any Loans made, any Letters of Credit issued or any other actions taken by
such Retiring Lender while it was a Lender.

In lieu of the foregoing, upon express written consent of a majority of the
Continuing Lenders, the Borrower shall have the right to terminate the Revolving
Commitment of a Retiring Lender in full. Upon payment by the Borrower to the
Administrative Agent for the account of the Retiring Lender of an amount equal
to the sum of (i) the aggregate principal amount of all Loans and Letter of
Credit Liabilities held by the Retiring Lender and (ii) all accrued interest,
fees and other amounts owing to the Retiring Lender hereunder, including,
without limitation, all amounts payable by the Borrower to the Retiring Lender
under Sections 2.11, 2.15, 2.16 or 9.03, such Retiring Lender shall cease to
constitute a Lender hereunder; provided, that the provisions of this Agreement
(including, without limitation, the provisions of Sections 2.11, 2.15, 2.16 and
9.03) shall continue to govern the rights and obligations of a Retiring Lender
with respect to any Loans made, any Letters of Credit issued or any other
actions taken by such Retiring Lender while it was a Lender.

(c)   Optional Extensions of Commitments.

   (i)   The Borrower may, by sending an Extension Letter to the Administrative
Agent (in which case the Administrative Agent shall promptly deliver a copy to
each of the Lenders), not less than 30 days and not more than 60 days prior to
each anniversary of the Closing Date, request that the Lenders extend the
Revolving Termination Date then in effect (the "Current Revolving Termination
Date") so that it will occur one year after the Current Revolving Termination
Date. Each Lender, acting in its sole discretion, shall, by notice to the
Administrative Agent given (A) in a year in which the Current Revolving
Termination Date does not occur, not later than any anniversary of the Closing
Date and not more than 30 days prior to any anniversary of the Closing Date, or
(B) in the year in which the Current Revolving Termination Date is scheduled to
occur, not less than 15 days and not more than 30 days prior to the Current
Revolving Termination Date (the last date described in clauses (A) and (B) of
this Section 2.07(c)(i) on which a Lender may give notice of its intention to
extend the Current Revolving Termination Date being referred to herein as the
"Final Election Date"), advise the Administrative Agent in writing whether or
not such Lender agrees to such extension (each Lender that so advises the
Administrative Agent that it will not extend the Current Revolving Termination
Date being referred to herein as a "Non-Extending Lender"); provided, that any
Lender that does not advise the Administrative Agent by the Final Election Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to agree.

   (ii)   (A) If Lenders holding Revolving Commitments that aggregate at least
51% of the aggregate Commitments of the Lenders on or prior to the Final
Election Date shall not have agreed to extend the Revolving Termination Date,
then the Current Revolving Termination Date shall not be so extended and the
outstanding principal balance of all loans and other amounts payable hereunder
shall be due and payable on the Current Revolving Termination Date. (B) If (and
only if) Lenders holding Revolving Commitments that aggregate at least 51% of
the aggregate Commitment of the Lenders on or prior to the Final Election Date
shall have agreed to extend the Current Revolving Termination Date, then the
Revolving Termination Date applicable to the Lenders that are Continuing Lenders
shall, as of the Extension Date, be the day that is one year after the Current
Revolving Termination Date. In the event of such extension, the Commitment of
each Non-Extending Lender shall terminate on the Current Revolving Termination
Date applicable to such Non-Extending Lender, all Loans and other amounts
payable hereunder to such Non-Extending Lender shall become due and payable on
such Current Revolving Termination Date and the aggregate Commitment of the
Lenders hereunder shall be reduced by the aggregate Commitments of Non-Extending
Lenders so terminated on and after such Current Revolving Termination Date. Each
Non-Extending Lender shall be required to maintain its original Commitment up to
the Revolving Termination Date, or Current Revolving Termination Date, as
applicable, for which such Non-Extending Lender had previously agreed upon.

   (iii)   In the event that the conditions of clause (B) of paragraph (ii)
above have been satisfied, the Borrower shall have the right on or before the
Extension Date, at its own expense, to require any Non-Extending Lender to
transfer and assign without recourse or representation (except as to title and
the absence of Liens created by it) (in accordance with and subject to the
restrictions contained in Section 9.06(c)) all its interests, rights and
obligations under the Loan Documents (including with respect to any Letter of
Credit Liabilities) to one or more Eligible Assignees (which may include any
Lender) (each, an "Additional Commitment Lender"), provided, that (x) such
Additional Commitment Lender, if not already a Lender hereunder, shall be
subject to the approval of the Administrative Agent (not to be unreasonably
withheld), (y) such assignment shall become effective as of the Extension Date
and (z) the Additional Commitment Lender shall pay to such Non-Extending Lender
in immediately available funds on the effective date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by
such Non-Extending Lender hereunder and all other amounts accrued for such
Non-Extending Lender's account or owed to it hereunder. Notwithstanding the
foregoing, no extension of the Revolving Termination Date shall become effective
unless, on the Extension Date, the conditions set forth in Section 4.02 shall be
satisfied (with all references in such paragraphs to the making of a Loan or
issuance of a Letter of Credit being deemed to be references to the extension of
the Commitments on the Extension Date) and the Administrative Agent shall have
received a certificate to that effect dated the Extension Date and executed by a
responsible officer of the Borrower.

Section 2.08   Maturity of Loans; Mandatory Prepayments.

(a)   Scheduled Repayments and Prepayments of Loans; Overline Repayments.

   (i)   The Revolving Loans shall mature on the Revolving Termination Date, and
any Revolving Loans or Letter of Credit Liabilities then outstanding (together
with accrued interest thereon and fees in respect thereof) shall be due and
payable or, in the case of Letters of Credit, cash collateralized pursuant to
Section 2.08(a)(ii), on such date.

   (ii)   If on any date the aggregate Revolving Outstandings exceed the
aggregate amount of the Revolving Commitments, the Borrower shall prepay, and
there shall become due and payable (together with accrued interest thereon),
such date an aggregate principal amount of Loans equal to such excess. If the
outstanding Revolving Loans have been repaid in full or the Revolving
Termination Date shall have occurred and any Letter of Credit Liabilities remain
outstanding, the Borrower shall cash collateralize any Letter of Credit
Liabilities by depositing in a cash collateral account established and
maintained (including the investments made pursuant thereto) by the
Administrative Agent pursuant to a cash collateral agreement in form and
substance satisfactory to the Administrative Agent such amounts as are necessary
so that, after giving effect to the repayment of Revolving Loans and the cash
collateralization of Letter of Credit Liabilities pursuant to this subsection,
the aggregate Revolving Outstandings do not exceed the aggregate amount of the
Revolving Commitments. In determining Revolving Outstandings for purposes of
this clause (ii), Letter of Credit Liabilities shall be reduced to the extent
that they are cash collateralized as contemplated by this Section 2.08(a)(ii).

(b)   Applications of Prepayments and Reductions.

   (i)   Each prepayment of Loans pursuant to this Section 2.08 shall be applied
ratably to the respective Loans of all of the Lenders.

   (ii)   Each payment of principal of the Loans shall be made together with
interest accrued on the amount repaid to the date of payment.

   (iii)   Each payment of the Loans shall be applied to such Group or Groups of
Loans as the Borrower may designate (or, failing such designation, as determined
by the Administrative Agent).

Section 2.09   Optional Prepayments and Repayments.

(a)   Prepayments of Loans. Subject to Section 2.11, the Borrower may (i) upon
at least one Business Day's notice to the Administrative Agent, prepay any Base
Rate Borrowing or (ii) upon at least three Business Days' notice to the
Administrative Agent, prepay any Euro-Dollar Borrowing, in each case in whole at
any time, or from time to time in part in amounts aggregating $10,000,000 or any
larger multiple of $1,000,000, by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment. Each such
optional prepayment shall be applied to prepay ratably the Loans of the several
Lenders included in such Borrowing.

(b)   Notice to Lenders. Upon receipt of a notice of prepayment pursuant to
Section 2.09(a), the Administrative Agent shall promptly notify each Lender of
the contents thereof and of such Lender's ratable share (if any) of such
prepayment, and such notice shall not thereafter be revocable by the Borrower.

Section 2.10   General Provisions as to Payments.

(a)   Payments by the Borrower. The Borrower shall make each payment of
principal of and interest on the Loans and Letter of Credit Liabilities and fees
hereunder (other than fees payable directly to the Issuing Lenders) not later
than 12:00 Noon (Charlotte, North Carolina time) on the date when due, without
set-off, counterclaim or other deduction, in Federal or other funds immediately
available in Charlotte, North Carolina, to the Administrative Agent at its
address referred to in Section 9.01. The Administrative Agent will promptly
distribute to each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders. Whenever any payment of
principal of or interest on the Base Rate Loans or Letter of Credit Liabilities
or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. Whenever
any payment of principal of or interest on the Euro-Dollar Loans shall be due on
a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case the date for payment thereof shall be the
next preceding Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.

(b)   Distributions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Lenders hereunder that the Borrower will not make such
payment in full, the Administrative Agent may assume that the Borrower has made
such payment in full to the Administrative Agent on such date, and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.

Section 2.11   Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan pursuant to the terms and provisions of
this Agreement (any conversion of a Euro-Dollar Loan to a Base Rate Loan
pursuant to Section 2.17 being treated as a payment of such Euro-Dollar Loan on
the date of conversion for purposes of this Section 2.11) on any day other than
the last day of the Interest Period applicable thereto, or the last day of an
applicable period fixed pursuant to Section 2.05(c), or if the Borrower fails to
borrow, convert or prepay any Euro-Dollar Loan after notice has been given in
accordance with the provisions of this Agreement, the Borrower shall reimburse
each Lender within 15 days after demand for any resulting loss or expense
incurred by it (and by an existing Participant in the related Loan), including,
without limitation, any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow or prepay; provided, that such Lender
shall have delivered to the Borrower a certificate as to the amount of such loss
or expense, which certificate shall be conclusive in the absence of manifest
error.

Section 2.12   Computation of Interest and Fees. Interest on Loans based on the
Prime Rate hereunder shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and paid for the actual number of days elapsed. All
other interest and fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).

Section 2.13   Basis for Determining Interest Rate Inadequate, Unfair or
Unavailable. If on or prior to the first day of any Interest Period for any
Euro-Dollar Loan: (a) Lenders having 50% or more of the aggregate amount of the
Revolving Commitments advise the Administrative Agent that the Adjusted London
Interbank Offered Rate as determined by the Administrative Agent, will not
adequately and fairly reflect the cost to such Lenders of funding their
Euro-Dollar Loans for such Interest Period; or (b) the Administrative Agent
shall determine that no reasonable means exists for determining the Adjusted
London Interbank Offered Rate, the Administrative Agent shall forthwith give
notice thereof to the Borrower and the Lenders, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such suspension no longer exist, (i) the obligations of the Lenders to make
Euro-Dollar Loans or to convert outstanding Loans into Euro-Dollar Loans shall
be suspended; and (ii) each outstanding Euro-Dollar Loan shall be converted into
a Base Rate Loan on the last day of the current Interest Period applicable
thereto. Unless the Borrower notifies the Administrative Agent at least two
Domestic Business Days before the date of (or, if at the time the Borrower
receives such notice the day is the date of, or the date immediately preceding,
the date of such Euro-Dollar Borrowing, by 10:00 A.M. on the date of) any
Euro-Dollar Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, such Borrowing shall instead be made
as a Base Rate Borrowing.

Section 2.14   Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar Loans and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Borrower,
whereupon until such Lender notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Euro-Dollar Loans, or to convert outstanding
Loans into Euro-Dollar Loans, shall be suspended. Before giving any notice to
the Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such notice is given, each Euro-Dollar Loan
of such Lender then outstanding shall be converted to a Base Rate Loan either
(i) on the last day of the then current Interest Period applicable to such
Euro-Dollar Loan if such Lender may lawfully continue to maintain and fund such
Loan to such day or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain and fund such Loan to such day.

Section 2.15   Increased Cost and Reduced Return.

(a)   Increased Costs. If after the date hereof, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance assessment or similar requirement against
Letters of Credit issued or participated in by, assets of, deposits with or for
the account of or credit extended by, any Lender (or its Applicable Lending
Office) or shall impose on any Lender (or its Applicable Lending Office) or on
the United States market for certificates of deposit or the London interbank
market any other condition affecting its Euro-Dollar Loans, its Revolving Notes,
its obligation to make Euro-Dollar Loans or its obligations hereunder in respect
of Letters of Credit, and the result of any of the foregoing is to increase the
cost to such Lender (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or of issuing or participating in any Letter of Credit, or
to reduce the amount of any sum received or receivable by such Lender (or its
Applicable Lending Office) under this Agreement or under its Revolving Notes
with respect thereto, then, within 15 days after demand by such Lender (with a
copy to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts, as determined by such Lender in good faith, as
will compensate such Lender for such increased cost or reduction, solely to the
extent that any such additional amounts were incurred by the Lender within 90
days of such demand.

(b)   Capital Adequacy. If any Lender shall have determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Lender (or any Person controlling such Lender) as a
consequence of such Lender's obligations hereunder to a level below that which
such Lender (or any Person controlling such Lender) could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy), then from time to time, within 15
days after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or any Person controlling such Lender) for such
reduction, solely to the extent that any such additional amounts were incurred
by the Lender within 90 days of such demand.

(c)   Notices. Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, that will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. A certificate of any Lender claiming compensation under this
Section and setting forth in reasonable detail the additional amount or amounts
to be paid to it hereunder shall be conclusive in the absence of manifest error.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.

Section 2.16   Taxes.

(a)   Payments Net of Certain Taxes. Any and all payments by the Borrower to or
for the account of any Lender or any Agent hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges and
withholdings and all liabilities with respect thereto, excluding: (i) taxes
imposed on or measured by the net income (including branch profits or similar
taxes) of, and gross receipts, franchise or similar taxes imposed on, any Agent
or any Lender by the jurisdiction (or subdivision thereof) under the laws of
which such Lender or Agent is organized or in which its principal executive
office is located or, in the case of each Lender, in which its Applicable
Lending Office is located, and (ii) in the case of each Lender, any United
States withholding tax imposed on such payments, but only to the extent that
such Lender is subject to United States withholding tax at the time such Lender
first becomes a party to this Agreement or changes its Applicable Lending Office
(all such nonexcluded taxes, duties, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as "Taxes"). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any other Loan Document to any Lender or any
Agent, (i) the sum payable shall be increased as necessary so that after making
all such required deductions (including deductions applicable to additional sums
payable under this Section 2.16(a)) such Lender or Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Administrative Agent, for delivery to such Lender, the original
or a certified copy of a receipt evidencing payment thereof.

(b)   Other Taxes. In addition, the Borrower agrees to pay any and all present
or future stamp or documentary taxes and any other excise or property taxes, or
similar charges or levies, which arise from any payment made pursuant to this
Agreement, any Revolving Note or any other Loan Document or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, this
Agreement, any Revolving Note or any other Loan Document (collectively, "Other
Taxes").

(c)   Indemnification. The Borrower agrees to indemnify each Lender and each
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 2.16(c)), whether or not correctly or legally
asserted, paid by such Lender or Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto as certified in good faith to the Borrower by each Lender or Agent
seeking indemnification pursuant to this Section 2.16(c). This indemnification
shall be paid within 15 days after such Lender or Agent (as the case may be)
makes demand therefor.

(d)   Refunds or Credits. If a Lender or Agent receives a refund, credit or
other reduction from a taxation authority for any Taxes or Other Taxes for which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.16, it shall within 15
days from the date of such receipt pay over the amount of such refund, credit or
other reduction to the Borrower (but only to the extent of indemnity payments
made or additional amounts paid by the Borrower under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund, credit or other
reduction), net of all reasonable out-of-pocket expenses of such Lender or Agent
(as the case may be) and without interest (other than interest paid by the
relevant taxation authority with respect to such refund, credit or other
reduction); provided, however, that the Borrower agrees to repay, upon the
request of such Lender or Agent (as the case may be), the amount paid over to
the Borrower (plus penalties, interest or other charges) to such Lender or Agent
in the event such Lender or Agent is required to repay such refund or credit to
such taxation authority.

(e)   Tax Forms and Certificates. On or before the date it becomes a party to
this Agreement, from time to time thereafter if reasonably requested by the
Borrower, and at any time it changes its Applicable Lending Office, each Lender
organized under the laws of a jurisdiction other than the United States, any
State thereof or the District of Columbia (a "Non-U.S. Lender") shall deliver to
the Borrower and the Administrative Agent: (i) two properly completed and duly
executed copies of Internal Revenue Service Form W-8 BEN, or any successor form
prescribed by the Internal Revenue Service, certifying that such Lender is
entitled to the benefits under an income tax treaty to which the United States
is a party which exempts the Lender from United States withholding tax or
reduces the rate of withholding tax on payments of interest for the account of
such Lender or (ii) two properly completed and duly executed copies of Internal
Revenue Service Form W-8 ECI, or any successor form prescribed by the Internal
Revenue Service, certifying that the income receivable pursuant to this
Agreement and the other Loan Documents is effectively connected with the conduct
of a trade or business in the United States. In addition, each Non-U.S. Lender
agrees that from time to time after the Closing Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete signed originals of Internal
Revenue Service Form W-8 BEN or W-8 ECI, or successor forms, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Non-U.S. Lender to a continued exemption from or reduction
in United States withholding tax with respect to payments under this Agreement
and any other Loan Document, or it shall immediately notify the Borrower and the
Administrative Agent of its inability to deliver any such Form or certificate.

(f)   Exclusions. The Borrower shall not be required to indemnify any Non-U.S.
Lender or Agent, or to pay any additional amount to any Non-U.S. Lender or
Agent, pursuant to Section 2.16(a), (b) or (c) in respect of Taxes or Other
Taxes to the extent that the obligation to indemnify or pay such additional
amounts would not have arisen but for the failure of such Non-U.S. Lender to
comply with the provisions of subsection (e) above.

(g)   Mitigation. If the Borrower is required to pay additional amounts to or
for the account of any Lender pursuant to this Section 2.16, then such Lender
will use reasonable efforts (which shall include efforts to rebook the Revolving
Loans held by such Lender to a new Applicable Lending Office, or through another
branch or affiliate of such Lender) to change the jurisdiction of its Applicable
Lending Office if, in the good faith judgment of such Lender, such efforts (i)
will eliminate or, if it is not possible to eliminate, reduce to the greatest
extent possible any such additional payment which may thereafter accrue and (ii)
is not otherwise disadvantageous, in the sole determination of such Lender, to
such Lender. Any Lender claiming any indemnity payment or additional amounts
payable pursuant to this Section shall use reasonable efforts (consistent with
legal and regulatory restrictions) to file any certificate or document
reasonably requested in writing by the Borrower or to change the jurisdiction of
its Applicable Lending Office if the making of such a filing or change would
avoid the need for or reduce the amount of any such indemnity payment or
additional amounts that may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

(h)   Confidentiality. Nothing contained in this Section shall require any
Lender or any Agent to make available any of its tax returns (or any other
information that it deems to be confidential or proprietary).

Section 2.17   Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(a) the obligation of any Lender to make or maintain, or to convert outstanding
Loans to, Euro-Dollar Loans has been suspended pursuant to Section 2.14 or (b)
any Lender has demanded compensation under Section 2.15(a) with respect to its
Euro-Dollar Loans and, in any such case, the Borrower shall, by at least four
Business Days' prior notice to such Lender through the Administrative Agent,
have elected that the provisions of this Section shall apply to such Lender,
then, unless and until such Lender notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer apply:

   (i)   all Loans which would otherwise be made by such Lender as (or continued
as or converted into) Euro-Dollar Loans shall instead be Base Rate Loans (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Lenders); and

   (ii)   after each of its Euro-Dollar Loans has been repaid (or converted to a
Base Rate Loan), all payments of principal that would otherwise be applied to
repay such Euro-Dollar Loans shall be applied to repay its Base Rate Loans
instead.

If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.

ARTICLE III

Letters of Credit

Section 3.01   Existing Letters of Credit. On the Closing Date, each Issuing
Lender that has issued an Existing Letter of Credit shall be deemed, without
further action by any party to this Agreement, to have sold to each Lender
having a Revolving Commitment, and each such Lender shall be deemed, without
further action by any party hereto, to have purchased from such Issuing Lender,
without recourse or warranty, an undivided participation interest in such
Existing Letter of Credit and the related Letter of Credit Liabilities in the
proportion its Revolving Commitment bears to the aggregate Revolving
Commitments.

Section 3.02   Additional Letters of Credit. The Issuing Lender agrees, on the
terms and conditions set forth in this Agreement, to issue Letters of Credit
from time to time before the 5th day prior to the Revolving Termination Date for
the account, and upon the request, of the Borrower and in support of such
obligations of the Borrower that are acceptable to the Issuing Lender (each such
letter of credit, a "Standby Letter of Credit" and, collectively, the "Standby
Letters of Credit"); provided, that, immediately after each Letter of Credit is
issued, (A) the aggregate amount of the Letter of Credit Liabilities shall not
exceed the Letter of Credit Commitment and (B) the Revolving Outstandings shall
not exceed the aggregate amount of the Revolving Commitments.

Section 3.03   Method of Issuance of Letters of Credit. The Borrower shall give
the Issuing Lender notice substantially in the form of Exhibit A-3 to this
Agreement (a "Letter of Credit Request") of the requested issuance or extension
of a Letter of Credit prior to 1:00 P.M. (Charlotte, North Carolina time) on the
proposed date of the issuance or extension of Standby Letters of Credit (which
shall be a Domestic Business Day) (or such shorter period as may be agreed by
the Issuing Lender in any particular instance), specifying the date such Letter
of Credit is to be issued or extended and describing the terms of such Letter of
Credit and the nature of the transactions to be supported thereby. The extension
or renewal of any Letter of Credit shall be deemed to be an issuance of such
Letter of Credit, and if any Letter of Credit contains a provision pursuant to
which it is deemed to be extended unless notice of termination is given by the
Issuing Lender, the Issuing Lender shall timely give such notice of termination
unless it has theretofore timely received a Letter of Credit Request and the
other conditions to issuance of a Letter of Credit have theretofore been met
with respect to such extension. No Letter of Credit shall have a term of more
than one year; provided, that no Letter of Credit shall have a term extending or
be so extendible beyond the fifth Business Day before the Revolving Termination
Date.

Section 3.04   Conditions to Issuance of Additional Letters of Credit. The
issuance by the Issuing Lender of each Additional Letter of Credit shall, in
addition to the conditions precedent set forth in Article III, be subject to the
conditions precedent that (i) such Letter of Credit shall be satisfactory in
form and substance to the Issuing Lender, (ii) the Borrower shall have executed
and delivered such other instruments and agreements relating to such Letter of
Credit as the Issuing Lender shall have reasonably requested and (iii) the
Issuing Lender shall have confirmed on the date of (and after giving effect to)
such issuance that (A) the aggregate amount of all Letter of Credit Liabilities
will not exceed the Letter of Credit Commitment and (B) the aggregate Revolving
Outstandings will not exceed the aggregate amount of the Revolving Commitments.
Notwithstanding any other provision of this Section 3.04, the Issuing Lender
shall not be under any obligation to issue any Additional Letter of Credit if:
any order, judgment or decree of any governmental authority shall by its terms
purport to enjoin or restrain the Issuing Lender from issuing such Additional
Letter of Credit, or any requirement of law applicable to the Issuing Lender or
any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Additional Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Additional Letter of Credit
any restriction, reserve or capital requirement (for which the Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it.

Section 3.05   Purchase and Sale of Letter of Credit Participations. Upon the
issuance by an Issuing Lender of a Letter of Credit, such Issuing Lender shall
be deemed, without further action by any party hereto, to have sold to each
Lender, and each Lender shall be deemed, without further action by any party
hereto, to have purchased from such Issuing Lender, without recourse or
warranty, an undivided participation interest in such Letter of Credit and the
related Letter of Credit Liabilities in the proportion its Revolving Commitment
bears to the aggregate Revolving Commitments (although the Fronting Fee payable
under Section 2.06(b) shall be payable directly to the Administrative Agent for
the account of the applicable Issuing Lender, and the Lenders (other than such
Issuing Lender) shall have no right to receive any portion of any such Fronting
Fee) and any security therefor or guaranty pertaining thereto. Upon any change
in the Revolving Commitments pursuant to Section 9.06(c), there shall be an
automatic adjustment to the participations in all outstanding Letters of Credit
and Letter of Credit Liabilities to reflect the adjusted Revolving Commitments
of the assigning and assignee Lenders or of all Lenders having Revolving
Commitments, as the case may be.

Section 3.06   Drawings under Letters of Credit. Upon receipt from the
beneficiary of any Letter of Credit of any notice of a drawing under such Letter
of Credit, the applicable Issuing Lender shall determine in accordance with the
terms of such Letter of Credit whether such drawing should be honored. If the
Issuing Lender determines that any such drawing shall be honored, such Issuing
Lender shall make available to such beneficiary in accordance with the terms of
such Letter of Credit the amount of the drawing and shall notify the Borrower as
to the amount to be paid as a result of such drawing and the payment date.

Section 3.07   Reimbursement Obligations. The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse the applicable Issuing Lender
for any amounts paid by such Issuing Lender upon any drawing under any Letter of
Credit, together with any and all reasonable charges and expenses which the
Issuing Lender may pay or incur relative to such drawing and interest on the
amount drawn at the rate applicable to Base Rate Loans for each day from and
including the date such amount is drawn to but excluding the date such
reimbursement payment is due and payable. Such reimbursement payment shall be
due and payable (i) at or before 1:00 P.M. (Charlotte, North Carolina time) on
the date the Issuing Lender notifies the Borrower of such drawing, if such
notice is given at or before 10:00 A.M. (Charlotte, North Carolina time) on such
date or (ii) at or before 10:00 A.M. (Charlotte, North Carolina time) on the
next succeeding Business Day; provided, that no payment otherwise required by
this sentence to be made by the Borrower at or before 1:00 P.M. (Charlotte,
North Carolina time) on any day shall be overdue hereunder if arrangements for
such payment satisfactory to the Issuing Lender, in its reasonable discretion,
shall have been made by the Borrower at or before 1:00 P.M. (Charlotte, North
Carolina time) on such day and such payment is actually made at or before 3:00
P.M. (Charlotte, North Carolina time) on such day. In addition, the Borrower
agrees to pay to the Issuing Lender interest, payable on demand, on any and all
amounts not paid by the Borrower to the Issuing Lender when due under this
Section 3.07, for each day from and including the date when such amount becomes
due to but excluding the date such amount is paid in full, whether before or
after judgment, at a rate per annum equal to the sum of 2% plus the rate
applicable to Base Rate Loans for such day. Each payment to be made by the
Borrower pursuant to this Section 3.07 shall be made to the Issuing Lender in
Federal or other funds immediately available to it at its address referred to
Section 9.01.

Section 3.08   Duties of Issuing Lenders to Lenders; Reliance. In determining
whether to pay under any Letter of Credit, the relevant Issuing Lender shall not
have any obligation relative to the Lenders participating in such Letter of
Credit or the related Letter of Credit Liabilities other than to determine that
any document or documents required to be delivered under such Letter of Credit
have been delivered and that they substantially comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an Issuing Lender under or in connection with any Letter of Credit shall not
create for the Issuing Lender any resulting liability if taken or omitted in the
absence of gross negligence or willful misconduct. Each Issuing Lender shall be
entitled (but not obligated) to rely, and shall be fully protected in relying,
on the representation and warranty by the Borrower set forth in the last
sentence of Section 4.02 to establish whether the conditions specified in
clauses (c), (d) and (e) of Section 4.02 are met in connection with any issuance
or extension of a Letter of Credit. Each Issuing Lender shall be entitled to
rely, and shall be fully protected in relying, upon advice and statements of
legal counsel, independent accountants and other experts selected by such
Issuing Lender and upon any Letter of Credit, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram,
telecopier, telex or teletype message, statement, order or other document
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary unless
the beneficiary and the Borrower shall have notified such Issuing Lender that
such documents do not comply with the terms and conditions of the Letter of
Credit. Each Issuing Lender shall be fully justified in refusing to take any
action requested of it under this Section in respect of any Letter of Credit
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take,
or omitting or continuing to omit, any such action. Notwithstanding any other
provision of this Section, each Issuing Lender shall in all cases be fully
protected in acting, or in refraining from acting, under this Section in respect
of any Letter of Credit in accordance with a request of the Required Lenders,
and such request and any action taken or failure to act pursuant hereto shall be
binding upon all Lenders and all future holders of participations in such Letter
of Credit; provided, that this sentence shall not affect any rights the Borrower
may have against the Issuing Lender or the Lenders that make such request.

Section 3.09   Obligations of Lenders to Reimburse Issuing Lender for Unpaid
Drawings. If any Issuing Lender makes any payment under any Letter of Credit and
the Borrower shall not have reimbursed such amount in full to such Issuing
Lender pursuant to Section 3.07, the Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender (other than the relevant Issuing Lender), and each such Lender shall
promptly and unconditionally pay to the Administrative Agent, for the account of
such Issuing Lender, such Lender's share of such payment (determined by the
proportion its Revolving Commitment bears to the aggregate Revolving
Commitments) in Dollars in Federal or other immediately available funds, the
aggregate of such payments relating to each unreimbursed amount being referred
to herein as a "Mandatory Letter of Credit Borrowing"; provided, however, that
no Lender shall be obligated to pay to the Administrative Agent its pro rata
share of such unreimbursed amount for any wrongful payment made by the relevant
Issuing Lender under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence by such Issuing Lender. If
the Administrative Agent so notifies a Lender prior to 11:00 A.M. (Charlotte,
North Carolina time) on any Business Day, such Lender shall make available to
the Administrative Agent at its address referred to in Section 9.01 and for the
account of the relevant Issuing Lender such Lender's pro rata share of the
amount of such payment by 3:00 P.M. (Charlotte, North Carolina time) on the
Business Day following such Lender's receipt of notice from the Administrative
Agent, together with interest on such amount for each day from and including the
date of such drawing to but excluding the day such payment is due from such
Lender at the Federal Funds Rate for such day (which funds the Administrative
Agent shall promptly remit to such Issuing Lender). The failure of any Lender to
make available to the Administrative Agent for the account of an Issuing Lender
its pro rata share of any unreimbursed drawing under any Letter of Credit shall
not relieve any other Lender of its obligation hereunder to make available to
the Administrative Agent for the account of such Issuing Lender its pro rata
share of any payment made under any Letter of Credit on the date required, as
specified above, but no such Lender shall be responsible for the failure of any
other Lender to make available to the Administrative Agent for the account of
the Issuing Lender such other Lender's pro rata share of any such payment. Upon
payment in full of all amounts payable by a Lender under this Section 3.09, such
Lender shall be subrogated to the rights of the Issuing Lender against the
Borrower to the extent of such Lender's pro rata share of the related Letter of
Credit Liabilities (including interest accrued thereon). If any Lender fails to
pay any amount required to be paid by it pursuant to this Section 3.09 on the
date on which such payment is due, interest shall accrue on such Lender's
obligation to make such payment, for each day from and including the date such
payment became due to but excluding the date such Lender makes such payment,
whether before or after judgment, at a rate per annum equal to (i) for each day
from the date such payment is due to the third succeeding Business Day,
inclusive, the Federal Funds Rate for such day as determined by the relevant
Issuing Lender and (ii) for each day thereafter, the sum of 2% plus the rate
applicable to its Base Rate Loans for such day. Any payment made by any Lender
after 3:00 P.M. (Charlotte, North Carolina time) on any Business Day shall be
deemed for purposes of the preceding sentence to have been made on the next
succeeding Business Day.

Section 3.10   Funds Received from the Borrower in Respect of Drawn Letters of
Credit. Whenever an Issuing Lender receives a payment of a Reimbursement
Obligation as to which the Administrative Agent has received for the account of
such Issuing Lender any payments from the Lenders pursuant to Section 3.09
above, such Issuing Lender shall pay the amount of such payment to the
Administrative Agent, and the Administrative Agent shall promptly pay to each
Lender which has paid its pro rata share thereof, in Dollars in Federal or other
immediately available funds, an amount equal to such Lender's pro rata share of
the principal amount thereof and interest thereon for each day after relevant
date of payment at the Federal Funds Rate.

Section 3.11   Obligations in Respect of Letters of Credit Unconditional. The
obligations of the Borrower under Section 3.07 above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including,
without limitation, the following circumstances:

(a)   any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;

(b)   any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto;

(c)   the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(d)   the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Issuing Lender or any
other Person, whether in connection with this Agreement or any Letter of Credit
or any document related hereto or thereto or any unrelated transaction;

(e)   any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(f)   payment under a Letter of Credit against presentation to an Issuing Lender
of a draft or certificate that does not comply with the terms of such Letter of
Credit; provided, that the relevant Issuing Lender's determination that
documents presented under such Letter of Credit comply with the terms thereof
shall not have constituted gross negligence or willful misconduct of such
Issuing Lender; or

(g)   any other act or omission to act or delay of any kind by any Issuing
Lender or any other Person or any other event or circumstance whatsoever that
might, but for the provisions of this subsection (g), constitute a legal or
equitable discharge of the Borrower's obligations hereunder.

Nothing in this Section 3.11 is intended to limit the right of the Borrower to
make a claim against any Issuing Lender for damages as contemplated by the
proviso to the first sentence of Section 3.12.

Section 3.12   Indemnification in Respect of Letters of Credit. The Borrower
hereby indemnifies and holds harmless each Lender (including each Issuing
Lender) and the Administrative Agent from and against any and all claims,
damages, losses, liabilities, costs or expenses which such Lender or the
Administrative Agent may incur by reason of or in connection with the failure of
any other Lender to fulfill or comply with its obligations to such Issuing
Lender hereunder (but nothing herein contained shall affect any rights which the
Borrower may have against such defaulting Lender), and none of the Lenders
(including any Issuing Lender) nor the Administrative Agent, their respective
affiliates nor any of their respective officers, directors, employees or agents
shall be liable or responsible, by reason of or in connection with the execution
and delivery or transfer of or payment or failure to pay under any Letter of
Credit, including, without limitation, any of the circumstances enumerated in
Section 3.11, as well as (i) any error, omission, interruption or delay in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, (ii) any error in interpretation of technical terms, (iii) any loss
or delay in the transmission of any document required in order to make a drawing
under a Letter of Credit, (iv) any consequences arising from causes beyond the
control of such indemnitee, including without limitation, any government acts,
or (v) any other circumstances whatsoever in making or failing to make payment
under such Letter of Credit; provided, that the Borrower shall not be required
to indemnify any Issuing Lender for any claims, damages, losses, liabilities,
costs or expenses, and the Borrower shall have a claim against such Issuing
Lender for direct (but not consequential) damages suffered by it, to the extent
found by a court of competent jurisdiction in a final, non-appealable judgment
or order to have been caused by (i) the willful misconduct or gross negligence
of the Issuing Lender in determining whether a request presented under any
Letter of Credit issued by it complied with the terms of such Letter of Credit
or (ii) the Issuing Lender's failure to pay under any Letter of Credit issued by
it after the presentation to it of a request strictly complying with the terms
and conditions of such Letter of Credit. Nothing in this Section 3.12 is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.

Section 3.13   ISP98. The rules of the "International Standby Practices 1998"
(the "ISP98") as published by the ICC most recently at the time of issuance of
any Standby Letter of Credit shall apply to such Letter of Credit unless
otherwise expressly provided in such Letter of Credit.

ARTICLE IV

CONDITIONS

Section 4.01   Conditions to Closing. The obligation of each Lender to make a
Loan or issue a Letter of Credit on the occasion of the first Credit Event
hereunder is subject to the satisfaction of the following conditions:

(a)   Effectiveness. This Agreement shall have become effective in accordance
with Section 9.08.

(b)   Revolving Notes. On or prior to the Closing Date, the Administrative Agent
shall have received a duly executed Revolving Note for the account of each
Lender requesting delivery of a Revolving Note pursuant to Section 2.04.

(c)   Officers' Certificates. The Administrative Agent shall have received a
certificate dated the Closing Date signed on behalf of the Borrower by the
Chairman of the Board, the President, any Vice President or the Treasurer of the
Borrower stating that (A) on the Closing Date and after giving effect to the
Loans and Letters of Credit being made or issued on the Closing Date, no Default
or Event of Default shall have occurred and be continuing and (B) the
representations and warranties of the Borrower contained in the Loan Documents
are true and correct on and as of the Closing Date.

(d)   Proceedings. On the Closing Date, the Administrative Agent shall have
received (i) a copy of the Borrower's certificate of incorporation certified by
the Secretary of State of the Commonwealth of Pennsylvania; (ii) a certificate
of the Secretary of State of the Commonwealth of Pennsylvania, dated as of a
recent date, as to the good standing of the Borrower; and (iii) a certificate of
the Secretary or an Assistant Secretary of the Borrower dated the Closing Date
and certifying (A) that attached thereto is a true, correct and complete copy of
the articles of incorporation of the Borrower, (B) that attached thereto is a
true, correct and complete copy of the by-laws of the Borrower, (C) as to the
absence of dissolution or liquidation proceedings by or against the Borrower,
(D) that attached thereto is a true, correct and complete copy of resolutions
adopted by the board of directors of the Borrower authorizing the execution,
delivery and performance of the Loan Documents to which the Borrower is a party
and each other document delivered in connection herewith or therewith and that
such resolutions have not been amended and are in full force and effect on the
date of such certificate and (E) as to the incumbency and specimen signatures of
each officer of the Borrower executing the Loan Documents to which the Borrower
is a party or any other document delivered in connection herewith or therewith.

(e)   Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received from counsel to the Borrower, opinions addressed to the
Administrative Agent and each Lender, dated the Closing Date, substantially in
the form of Exhibit D-1 hereto and covering such additional matters incident to
the transactions contemplated hereby as the Administrative Agent or the Required
Lenders may reasonably request.

(f)   Repayment of Refinanced Agreements. The Administrative Agent shall be
satisfied that no later than as of the Closing Date, the commitments under the
Refinanced Agreements shall be terminated, all loans outstanding under the
Refinanced Agreements shall be repaid in full, together with accrued interest
thereon (including, without limitation, any prepayment premium), all letters of
credit issued thereunder shall be terminated or shall become Letters of Credit
under this Agreement and all other amounts owing pursuant to the Refinanced
Agreements shall be repaid in full.

(g)   Financial Statements. The Administrative Agent and each Lender shall have
received and be satisfied with the (i) the audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for the fiscal year
ending December 31, 2003, audited by PricewaterhouseCoopers LLP, or other
nationally recognized independent public accountants, and containing an opinion
of such firm that such financial statements present fairly, in all material
respects, the financial position and results of operations of the Borrower and
its Consolidated Subsidiaries, prepared in conformity with GAAP, and (ii)
unaudited, interim financial statements of the Borrower and its Consolidated
Subsidiaries for the fiscal quarter ending March 31, 2004.

(h)   Consents. All necessary governmental (domestic or foreign), regulatory and
third party approvals, including, without limitation, the order ("PUC Order") of
the Pennsylvania Public Utility Commission ("PUC") dated May 27, 2004
authorizing borrowings hereunder, in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall have been
obtained and remain in full force and effect, in each case without any action
being taken by any competent authority which could restrain or prevent such
transaction or impose, in the reasonable judgment of the Administrative Agent,
materially adverse conditions upon the consummation of such transactions.

(i)   Borrower's Structure. The corporate and capital structure of the Borrower
and its Subsidiaries shall be satisfactory to the Administrative Agent in its
reasonable discretion.

(j)   Payment of Fees. All costs, fees and expenses due to the Administrative
Agent, the Lead Arrangers and the Lenders on or before the Closing Date shall
have been paid.

(k)   Counsel Fees. The Administrative Agent shall have received full payment
from the Borrower of the fees and expenses of Mayer, Brown, Rowe & Maw LLP
described in Section 9.03 which are billed through the Closing Date.

(l)   Other Materials. The Administrative Agent shall have received such other
assurances, certificates, documents, consents or opinions as the Administrative
Agent, any Issuing Lender or the Required Lenders may reasonably request, in
each case in form and substance satisfactory to the Administrative Agent.

Section 4.02   Conditions to All Credit Events. The obligation of any Lender to
make a Loan on the occasion of any Borrowing, and the obligation of any Issuing
Lender to issue (or renew or extend the term of) any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a)   the fact that the Closing Date shall have occurred;

(b)   receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.02, or receipt by the Issuing Lender of a Letter of Credit Request
as required by Section 3.03;

(c)   the fact that, immediately before and after giving effect to such Credit
Event, no Default or Event of Default shall have occurred and be continuing;

(d)   the fact that the representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents shall be true and correct on and
as of the date of such Credit Event; provided, however, that in the event the
proceeds of any Credit Event, other than with respect to the first Credit Event
hereunder, are to be applied by the Borrower to repay maturing commercial paper
issued by the Borrower, the representation and warranty set forth in Section
5.04(c) need not be true and correct on the date of any such Credit Event as to
events or conditions occurring or arising after the Closing Date; and

(e)   since December 31, 2003, there shall have been no change in the business,
assets, financial condition or operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, which materially adversely affects the
ability of the Borrower to perform any of its obligations under this Agreement
or any other Loan Document.

Each Credit Event under this Agreement shall be deemed to be a representation
and warranty by the Borrower on the date of such Credit Event as to the facts
specified in clauses (c), (d) and (e) of this Section.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

Section 5.01   Status. The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Pennsylvania
and has the corporate authority to make and perform this Agreement and each
other Loan Document to which it is a party.

Section 5.02   Authority; No Conflict. The execution, delivery and performance
by the Borrower of this Agreement and each other Loan Document to which it is a
party have been duly authorized by all necessary corporate action and do not
violate (i) any provision of law or regulation, or any decree, order, writ or
judgment, (ii) any provision of its articles of incorporation or by-laws, or
(iii) result in the breach of or constitute a default under any indenture or
other agreement or instrument to which the Borrower is a party.

Section 5.03   Legality; Etc. This Agreement and each other Loan Document (other
than the Revolving Notes) to which the Borrower is a party constitute the legal,
valid and binding obligations of the Borrower, and the Revolving Notes, when
executed and delivered in accordance with this Agreement, will constitute legal,
valid and binding obligations of the Borrower, in each case enforceable against
the Borrower in accordance with their terms except to the extent limited by (a)
bankruptcy, insolvency, fraudulent conveyance or reorganization laws or by other
laws relating to or affecting the enforceability of creditors' rights generally
and by general equitable principles which may limit the right to obtain
equitable remedies regardless of whether enforcement is considered in a
proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.

Section 5.04   Financial Condition.

(a)   Audited Financial Statements. The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2003 and the
related consolidated statements of income and cash flows for the fiscal year
then ended, reported on by PricewaterhouseCoopers LLP, copies of which have been
delivered to each of the Administrative Agent and the Lenders, fairly present,
in conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

(b)   Interim Financial Statements. The unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of March 31, 2004 and the
related unaudited consolidated statements of income and cash flows for the three
months then ended fairly present, in conformity with GAAP applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such three-month period (subject to normal
year-end audit adjustments).

(c)   Material Adverse Change. Since December 31, 2003 there has been no change
in the business, assets, financial condition or operations of the Borrower and
its Consolidated Subsidiaries, considered as a whole, that would materially and
adversely affect the Borrower's ability to perform any of its obligations under
this Agreement, the Revolving Notes or the other Loan Documents.

Section 5.05   Litigation. Except as disclosed in or contemplated by the
Borrower's Form 10-K Report to the SEC for the year ended December 31, 2003 or
in any subsequent Form 10-Q or 8-K Report or otherwise furnished in writing to
the Administrative Agent, no litigation, arbitration or administrative
proceeding against the Borrower is pending or, to the Borrower's knowledge,
threatened, which, if adversely determined, would materially and adversely
affect the ability of the Borrower to perform any of its obligations under this
Agreement, the Revolving Notes or the other Loan Documents. There is no
litigation, arbitration or administrative proceeding pending or, to the
knowledge of the Borrower, threatened which questions the validity of this
Agreement or the other Loan Documents to which it is a party.

Section 5.06   No Violation. No part of the proceeds of the borrowings by
hereunder will be used, directly or indirectly by the Borrower for the purpose
of purchasing or carrying any "margin stock" within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, or for any other
purpose which violates, or which conflicts with, the provisions of Regulation U
or X of said Board of Governors. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any such "margin stock".

Section 5.07   ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Material Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Material Plan, (ii) failed to
make any contribution or payment to any Material Plan or made any amendment to
any Material Plan, which has resulted or could result in the imposition of a
lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any material liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.

Section 5.08   Governmental Approvals. No authorization, consent or approval
from any Governmental Authority is required for the execution, delivery and
performance by the Borrower of this Agreement, the Revolving Notes and the other
Loan Documents to which it is a party, except such authorizations, consents and
approvals, including, without limitation, the PUC Order, as have been obtained
prior to the Closing Date and are in full force and effect.

Section 5.09   Investment Company Act. The Borrower is not an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.

Section 5.10   Public Utility Holding Company Act. The Borrower is not a
"holding company" within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

Section 5.11   Tax Returns and Payments. The Borrower has filed or caused to be
filed all Federal, state, local and foreign income tax returns required to have
been filed by it and has paid or caused to be paid all income taxes shown to be
due on such returns except income taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower shall have set aside on
its books appropriate reserves with respect thereto in accordance with GAAP or
that would not reasonably be expected to have a Material Adverse Effect.

Section 5.12   Compliance with Laws. To the knowledge of the Borrower, the
Borrower is in compliance with all applicable laws, regulations and orders of
any Governmental Authority, domestic or foreign, in respect of the conduct of
its business and the ownership of its property (including, without limitation,
compliance with all applicable ERISA and Environmental Laws and the requirements
of any permits issued under such Environmental Laws), except to the extent (a)
such compliance is being contested in good faith by appropriate proceedings or
(b) non-compliance would not reasonably be expected to materially and adversely
affect its ability to perform any of its obligations under this Agreement, the
Revolving Notes or any other Loan Document to which it is a party.

Section 5.13   No Default. No Default or Event of Default has occurred and is
continuing.

Section 5.14   Environmental Matters.

(a)   Except (i) as disclosed in or contemplated by the Borrower's Form 10-K
Report to the SEC for the year ended December 31, 2003 or in any subsequent Form
10-Q or 8-K Report or otherwise furnished to the Administrative Agent in
writing, or (ii) to the extent that the liabilities of the Borrower and its
Subsidiaries, taken as a whole, that relate to or could result from the matters
referred to in clauses (a) through (c) of this Section 5.14, inclusive, would
not reasonably be expected to result in a Material Adverse Effect, to the
Borrower's or any of its Subsidiaries' knowledge:

   (i)   no notice, notification, citation, summons, complaint or order has been
issued, no complaint has been filed, no penalty has been assessed nor is any
investigation or review pending or threatened by any governmental or other
entity with respect to any (A) alleged violation by the Borrower or any of its
Subsidiaries of any Environmental Law, (B) alleged failure by the Borrower or
any of its Subsidiaries to have any environmental permit, certificate, license,
approval, registration or authorization required in connection with the conduct
of its business or (C) generation, storage, treatment, disposal, transportation
or release of Hazardous Substances;

   (ii)   no Hazardous Substance has been released (and no written notification
of such release has been filed) (whether or not in a reportable or threshold
planning quantity) at, on or under any property now or previously owned, leased
or operated by the Borrower or any of its Subsidiaries; and

   (iii)   no property now or previously owned, leased or operated by the
Borrower or any of its Subsidiaries or any property to which the Borrower or any
of its Subsidiaries has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Substances, is listed or, to the Borrower's or
any of its Subsidiaries' knowledge, proposed for listing, on the National
Priorities List promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended ("CERCLA"), on
CERCLIS (as defined in CERCLA) or on any similar federal, state or foreign list
of sites requiring investigation or clean-up.

(b)   To the Borrower's or any of its Subsidiaries' knowledge, there are no
Environmental Liabilities that have resulted or could reasonably be expected to
result in a Material Adverse Effect.

(c)   For purposes of this Section 5.14, the terms "the Borrower" and
"Subsidiary" shall include any business or business entity (including a
corporation) which is a predecessor, in whole or in part, of the Borrower or of
any of its Subsidiaries from the time such business or business entity became a
Subsidiary of PPL Corporation.

Section 5.15   Reportable Transactions. The Borrower does not intend to treat
any of the transactions contemplated by this Agreement as a "reportable
transaction" (within the meaning of Treasury Regulation Section 1.6011-4). In
the event the Borrower takes or determines to take any action inconsistent with
such intention, it will promptly notify the Administrative Agent thereof. If the
Borrower so notifies the Administrative Agent, or if the Administrative Agent or
any Lender determines that the any of the transactions contemplated by this
Agreement constitutes a "reportable transaction," the Borrower acknowledges that
each such Person may treat its extensions of credit as part of a transaction
that is subject to Treasury Regulation Section 301.6112-1, and such Persons may
maintain the lists and other records required by such Treasury Regulation.

ARTICLE VI

COVENANTS

The Borrower agrees that so long as any Lender has any Commitment hereunder or
any amount payable hereunder or under any Revolving Note or other Loan Document
remains unpaid or any Letter of Credit Liability remains outstanding:

Section 6.01   Information. The Borrower will deliver or cause to be delivered
to each of the Lenders:

(a)   Annual Financial Statements. Promptly when available and in any event
within 10 days after the date such information is required to be delivered to
the SEC, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income and cash flows for such fiscal year and accompanied by an
opinion thereon by independent public accountants of recognized national
standing, which opinion shall state that such consolidated financial statements
present fairly the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of the date of such financial statements and the
results of their operations for the period covered by such financial statements
in conformity with GAAP applied on a consistent basis.

(b)   Quarterly Financial Statements. Promptly when available and in any event
within 10 days after the date such information is required to be delivered to
the SEC, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of income and cash flows for such fiscal quarter, all certified
(subject to normal year-end audit adjustments) as to fairness of presentation,
GAAP and consistency by any vice president, the treasurer or the controller of
the Borrower.

(c)   Officer's Certificate. Simultaneously with the delivery of each set of
financial statements referred to in subsections (a) and (b) above, a certificate
of the chief accounting officer of the Borrower, (i) setting forth in reasonable
detail the calculations required to establish compliance with the requirements
of Section 6.10 on the date of such financial statements and (ii) stating
whether there exists on the date of such certificate any Default or Event of
Default and, if any Default or Event of Default then exists, setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto.

(d)   Default. Forthwith upon acquiring knowledge of the occurrence of any
Default or Event of Default, a certificate of a vice president or the treasurer
of the Borrower setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto.

(e)   Change in Borrower's Ratings. Upon the chief executive officer, the
president, any vice president or any senior financial officer of the Borrower
obtaining knowledge of any change in either Borrower's Rating, a notice of such
Borrower's Rating in effect after giving effect to such change.

(f)   Securities Laws Filing. Promptly when available and in any event within 10
days after the date such information is required to be delivered to the SEC, a
copy of any Form 10-K Report to the SEC and a copy of any Form 10-Q Report to
the SEC, and promptly upon the filing thereof, any other filings with the SEC.

(g)   ERISA Matters. If and when any member of the ERISA Group: (i) gives or is
required to give notice to the PBGC of any "reportable event" (as defined in
Section 4043 of ERISA) with respect to any Material Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Material Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives, with respect to
any Material Plan that is a Multiemployer Plan, notice of any complete or
partial withdrawal liability under Title IV of ERISA, or notice that any
Multiemployer Plan is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose material liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Material Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code with
respect to a Material Plan, a copy of such application; (v) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA; or (vii) fails to
make any payment or contribution to any Plan or makes any amendment to any Plan
which has resulted or could result in the imposition of a lien or the posting of
a bond or other security, a copy of such notice, a certificate of the chief
accounting officer of the Borrower setting forth details as to such occurrence
and action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take.

(h)   Reportable Transactions. Promptly after the Borrower has provided the
Administrative Agent with notice of the Borrower's intention to treat the Loans
and/or Letters of Credit as being a "reportable transaction" (within the meaning
of Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886
or any successor form.

(i)   Other Information. From time to time such additional financial or other
information regarding the financial condition, results of operations,
properties, assets or business of the Borrower or of any of its Subsidiaries as
any Lender may reasonably request.

Section 6.02   Maintenance of Property; Insurance.

(a)   Maintenance of Properties. The Borrower will keep all property useful and
necessary in its businesses in good working order and condition, subject to
ordinary wear and tear, unless the Borrower determines in good faith that the
continued maintenance of any of such properties is no longer economically
desirable and so long as the failure to so maintain such properties would not
reasonably be expected to have a Material Adverse Effect.

(b)   Insurance. The Borrower will maintain, or cause to be maintained,
insurance with financially sound (determined in the reasonable judgment of the
Borrower) and responsible companies in such amounts (and with such risk
retentions) and against such risks as is usually carried by owners of similar
businesses and properties in the same general areas in which the Borrower
operates.

Section 6.03   Conduct of Business and Maintenance of Existence. The Borrower
will (i) continue to engage only in businesses of the same general type as now
conducted by the Borrower and its Subsidiaries and businesses related thereto or
arising out of such businesses, except to the extent that the failure to
maintain any existing business would not have a Material Adverse Effect and (ii)
except as otherwise permitted in Section 6.08, preserve, renew and keep in full
force and effect, and will cause each of its Subsidiaries to preserve, renew and
keep in full force and effect, their respective corporate (or other entity)
existence and their respective rights, privileges and franchises necessary or
material to the normal conduct of business, except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 6.04   Compliance with Laws, Etc. The Borrower will comply with all
applicable laws, regulations and orders of any Governmental Authority, domestic
or foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, compliance with all applicable ERISA
and Environmental Laws and the requirements of any permits issued under such
Environmental Laws), except to the extent (a) such compliance is being contested
in good faith by appropriate proceedings or (b) non-compliance could not
reasonably be expected to have a Material Adverse Effect.

Section 6.05   Books and Records. The Borrower (i) will keep, and will cause
each of its Subsidiaries to keep, proper books of record and account in
conformity with GAAP and (ii) will permit representatives of the Administrative
Agent and each of the Lenders to visit and inspect any of their respective
properties, to examine and make copies from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their officers, any employees and independent public accountants, all at such
reasonable times and as often as may reasonably be desired; provided, that, the
rights created in this Section 6.05 to "visit", "inspect", "discuss" and copy
shall not extend to any matters which the Borrower deems, in good faith, to be
confidential, unless the Administrative Agent and any such Lender agree in
writing to keep such matters confidential.

Section 6.06   Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrower for general corporate purposes, including
as a commercial paper backstop, of the Borrower and its Subsidiaries. The
Borrower will request the issuance of Letters of Credit solely for general
corporate purposes of the Borrower and its Subsidiaries. No such use of the
proceeds for general corporate purposes will be, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
Margin Stock within the meaning of Regulation U.

Section 6.07   Merger or Consolidation. The Borrower will not merge with or into
or consolidate with or into any other corporation or entity, unless (i)
immediately after giving effect thereto, no event shall occur and be continuing
which constitutes a Default or Event Default, (ii) the surviving or resulting
Person, as the case may be, assumes and agrees in writing to pay and perform all
of the obligations of the Borrower under this Agreement, (iii) substantially all
of the consolidated assets and consolidated revenues of the surviving or
resulting person, as the case may be, are anticipated to come from the utility
or energy businesses and (iv) the surviving or resulting person, as the case may
be, has senior long-term debt ratings from Moody's and S&P as available (or if
the ratings of Moody's and S&P are not available, of such other rating agency as
shall be acceptable to the Administrative Agent) at least equal to each
Borrower's Rating at the end of the fiscal quarter immediately preceding the
effective date of such consolidation or merger.

Section 6.08   Asset Sales. Except for the sale of assets required to be sold to
conform with governmental requirements, the Borrower shall not consummate any
Asset Sale, if the aggregate net book value of all such Asset Sales consummated
during the four calendar quarters immediately preceding any date of
determination would exceed 25% of the total assets of the Borrower and its
Consolidated Subsidiaries as of the beginning of the Borrower's most recently
ended full fiscal quarter; provided, however, that any such Asset Sale will be
disregarded for purposes of the 25% limitation specified above: (a) if any such
Asset Sale is in the ordinary course of business of the Borrower; (b) if the
assets subject to any such Asset Sale are worn out or are no longer useful or
necessary in connection with the operation of the businesses of the Borrower;
(c) if the assets subject to any such Asset Sale are being transferred to a
Wholly-Owned Subsidiary of the Borrower; (d) if the proceeds from any such Asset
Sale (i) are, within 12 months of such Asset Sale, invested or reinvested by the
Borrower in a Permitted Business, (ii) are used by the Borrower to repay Debt of
the Borrower, or (iii) are retained by the Borrower; or (e) if, prior to any
such Asset Sale, Moody's and S&P confirm the then current Borrower Ratings after
giving effect to any such Asset Sale.

Section 6.09   Transactions with Affiliates. The Borrower will not enter into or
permit to exist any arrangement or contract with any of its Affiliates unless
such arrangement or contract (i) has been approved by a Governmental Authority
or (ii) is fair and equitable to the Borrower and is an arrangement or contract
of the kind which would be entered into by a prudent Person in the position of
the Borrower with a Person which is not one of its Affiliates. In making any
determination as to fairness, equity and prudence, effect shall be given to
orders, rules or regulations of any administrative agency, regulatory authority
or other governmental body having jurisdiction over the Borrower or its
Subsidiaries.

Section 6.10   Consolidated Debt to Consolidated Capitalization Ratio. The ratio
of Consolidated Debt of the Borrower to Consolidated Capitalization of the
Borrower shall not exceed 70% at any time.

ARTICLE VII

DEFAULTS

Section 7.01   Events of Default. If one or more of the following events (each
an "Event of Default") shall have occurred and be continuing:

(a)   the Borrower shall fail to pay when due any principal of the Loans or
shall fail to reimburse when due any drawing under any Letter of Credit; or

(b)   the Borrower shall fail to pay when due any interest on the Loans and
Reimbursement Obligations, any fee or any other amount payable hereunder or
under any other Loan Document for 5 days following the date such payment becomes
due hereunder; or

(c)   the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 6.01(a), (b) or (c), clause (ii) of Section 6.05 or
Sections 6.06, 6.07, 6.08 or 6.10; or

(d)   the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 6.01(d) for 10 days after any such failure; or

(e)   the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those covered
by clauses (a), (b), (c) or (d) above) for 30 days after written notice thereof
has been given to the defaulting party by the Administrative Agent, or at the
request of the Required Lenders; or

(f)   any representation, warranty or certification made by the Borrower in this
Agreement or any other Loan Document or in any certificate, financial statement
or other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made; or

(g)   the Borrower shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Material Debt beyond any period of grace
provided with respect thereto, or (ii) fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Material Debt beyond any period of grace
provided with respect thereto if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Debt or a
trustee on its or their behalf to cause, such Debt to become due prior to its
stated maturity; or

(h)   the Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay, or shall admit in writing its inability to pay, its debts as
they become due, or shall take any corporate action to authorize any of the
foregoing; or

(i)   an involuntary case or other proceeding shall be commenced against the
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Borrower under the Bankruptcy Code; or

(j)   any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could reasonably be expected to cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $25,000,000; or

(k)   the Borrower shall fail within 60 days to pay, bond or otherwise discharge
any judgment or order for the payment of money in excess of $20,000,000, entered
against the Borrower that is not stayed on appeal or otherwise being
appropriately contested in good faith; or

(l)   a Change of Control shall have occurred;

then, and in every such event, while such event is continuing, the
Administrative Agent may (A) if requested by the Required Lenders, by notice to
the Borrower terminate the Commitments, and the Commitments shall thereupon
terminate, and (B) if requested by the Lenders holding more than 50% of the sum
of the aggregate outstanding principal amount of the Loans and Letter of Credit
Liabilities at such time, by notice to the Borrower declare the Loans (together
with accrued interest and accrued and unpaid fees thereon) to be, and the Loans
shall thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind (except as set forth in clause (A) above),
all of which are hereby waived by the Borrower; provided, that, in the case of
any Default or any Event of Default specified in clause 7.01(h) or 7.01(i) above
with respect to the Borrower, without any notice to the Borrower or any other
act by the Administrative Agent or any Lender, the Commitments shall thereupon
terminate and the Loans (together with accrued interest and accrued and unpaid
fees thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE VIII

THE AGENTS

Section 8.01   Appointment and Authorization. Each Lender hereby irrevocably
designates and appoints the Administrative Agent of to act as specified herein
and in the other Loan Documents and to take such actions on its behalf under the
provisions of this Agreement and the other Loan Documents and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. The Administrative Agent agrees to act as
such upon the express conditions contained in this Article VIII. Notwithstanding
any provision to the contrary elsewhere in this Agreement or in any other Loan
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Loan
Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative Agent.
The provisions of this Article VIII are solely for the benefit of the
Administrative Agent and Lenders, and no other Person shall have any rights as a
third party beneficiary of any of the provisions hereof. For the sake of
clarity, the Lenders hereby agree that neither the Syndication Agents, the Lead
Arrangers nor the Documentation Agents shall have any duties or powers with
respect to this Agreement or the other Loan Documents.

Section 8.02   Individual Capacity. The Administrative Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower and its Affiliates as though the Administrative Agent
were not an Agent. With respect to the Loans made by it and all obligations
owing to it, the Administrative Agent shall have the same rights and powers
under this Agreement as any Lender and may exercise the same as though it were
not an Agent, and the terms "Required Lenders", "Lender" and "Lenders" shall
include the Administrative Agent in its individual capacity.

Section 8.03   Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents
or attorneys-in-fact. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care except to the extent otherwise required by Section 8.07.

Section 8.04   Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy or other electronic facsimile transmission, telex, telegram, cable,
teletype, electronic transmission by modem, computer disk or any other message,
statement, order or other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders, or all of the Lenders, if applicable, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or all of the Lenders, if applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

Section 8.05   Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a "notice of default". If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

Section 8.06   Non-Reliance on the Agents and Other Lenders. Each Lender
expressly acknowledges that no Agent or officer, director, employee, agent,
attorney-in-fact or affiliate of any Agent has made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by such Agent to any Lender. Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other condition, prospects and
creditworthiness of the Borrower and made its own decision to make its Loans
hereunder and to enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, assets, operations,
property, financial and other condition, prospects and creditworthiness of the
Borrower. No Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
assets, property, financial and other condition, prospects or creditworthiness
of the Borrower which may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

Section 8.07   Exculpatory Provisions. The Administrative Agent shall not, and
no officers, directors, employees, agents, attorneys-in-fact or affiliates of
the Administrative Agent, shall (i) be liable for any action lawfully taken or
omitted to be taken by it under or in connection with this Agreement or any
other Loan Document (except for its own gross negligence, willful misconduct or
bad faith) or (ii) be responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
of its officers contained in this Agreement, in any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for any failure of the Borrower or any
of its officers to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any other Loan Document or for any
representations, warranties, recitals or statements made by any other Person
herein or therein or made by any other Person in any written or oral statement
or in any financial or other statements, instruments, reports, certificates or
any other documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.

Section 8.08   Indemnification. The Lenders agree to indemnify the
Administrative Agent, in its capacity as such, and hold the Administrative
Agent, in its capacity as such, harmless ratably according to their respective
Commitments from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs and reasonable expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the full payment of the obligations of the
Borrower hereunder) be imposed on, incurred by or asserted against the
Administrative Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Document, or any documents contemplated
hereby or referred to herein or the transactions contemplated hereby or any
action taken or omitted to be taken by the Administrative Agent under or in
connection with any of the foregoing, but only to the extent that any of the
foregoing is not paid by the Borrower; provided, that no Lender shall be liable
to the Administrative Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs or
expenses or disbursements resulting from the gross negligence, willful
misconduct or bad faith of the Administrative Agent. If any indemnity furnished
to the Administrative Agent for any purpose shall, in the reasonable opinion of
the Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreement in this Section 8.08 shall survive the payment of all Loans, Letter of
Credit Liabilities, fees and other obligations of the Borrower arising
hereunder.

Section 8.09   Resignation; Successors. The Administrative Agent may resign as
Administrative Agent upon 20 days' notice to the Lenders. Upon the resignation
of the Administrative Agent, the Required Lenders shall appoint from among the
Lenders a successor to the Administrative Agent, subject to prior approval by
the Borrower (so long as no Event of Default exists) and the consent of the
Required Lenders (such approval or consent, as the case may be, not to be
unreasonably withheld), whereupon such successor Administrative Agent shall
succeed to the rights, powers and duties of the retiring Administrative Agent,
and the term "Administrative Agent" shall include such successor Administrative
Agent effective upon its appointment, and the retiring Administrative Agent's
rights, powers and duties as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the parties to this Agreement or any other Loan Document. After the
retiring Administrative Agent's resignation hereunder as Administrative Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement or any other Loan Document.

Section 8.10   Administrative Agent's Fees; Arranger Fee. The Borrower shall pay
to the Administrative Agent for its own account and to WCM and Citigroup Global
Markets, Inc., in their capacity as Lead Arrangers, for their own account, fees
in the amounts and at the times agreed upon between the Borrower, the
Administrative Agent and WCM, respectively, pursuant to the Fee Letter, and
between the Borrower and Citigroup Global Markets, Inc. pursuant to that certain
letter agreement dated as of June 14, 2004.

ARTICLE IX

MISCELLANEOUS

Section 9.01   Notices. Except as otherwise expressly provided herein, all
notices and other communications shall have been duly given and shall be
effective (i) when delivered, (ii) when transmitted via telecopy (or other
facsimile device) to the number set out below, (iii) the Business Day following
the day on which the same has been delivered prepaid (or on an invoice basis) to
a reputable national overnight air courier service or (iv) the third Business
Day following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties at the address or
telecopy numbers, in the case of the Borrower and the Administrative Agent, set
forth below, and, in the case of the Lenders, set forth on signature pages
hereto, or at such other address as such party may specify by written notice to
the other parties hereto:

if to the Borrower:

PPL Electric Utilities Corporation
Two North Ninth Street
Allentown, PA 18101-1179
Attention: James E. Abel
Telephone: 610-774-5151
Facsimile: 610-774-5106

with a copy to:

PPL Energy Supply, LLC
Two North Ninth Street
Allentown, PA 18101-1179
Attention: Michael A. McGrail, Esq.
Telephone: 610-774-5644
Facsimile: 610-774-6726

if to the Administrative Agent:

Wachovia Bank, National Association
One Wachovia Center
301 South College Street - NC0760
Charlotte, North Carolina 28288
Attention: Mark Weir
Telephone: 704-383-6610
Facsimile: 704-374-4793

with a copy to:

Wachovia Bank, National Association
201 South College Street, 23rd Floor
Charlotte, North Carolina 28288
Attention: Syndications Agency Services
Telephone: 704-383-3721
Facsimile: 704-383-0288

with a copy to:

Mayer, Brown, Rowe & Maw LLP
214 North Tryon Street, Suite 3800
Charlotte, North Carolina 28202
Attention: Raymond S. Koloski, Esq.
Telephone : 704-444-3601
Facsimile: 704-377-2033

Section 9.02   No Waivers; Non-Exclusive Remedies. No failure by any Agent or
any Lender to exercise, no course of dealing with respect to, and no delay in
exercising any right, power or privilege hereunder or under any Revolving Note
or other Loan Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided herein and in the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

Section 9.03   Expenses; Indemnification.

(a)   Expenses. The Borrower shall pay (i) all out-of-pocket expenses of the
Agents, including legal fees and disbursements of Mayer, Brown, Rowe & Maw LLP
and any other local counsel retained by the Administrative Agent, in its
reasonable discretion, in connection with the preparation, execution, delivery
and administration of the Loan Documents, the syndication efforts of the Agents
with respect thereto, any waiver or consent thereunder or any amendment thereof
or any Default or alleged Default thereunder and (ii) if an Event of Default
occurs, all reasonable out-of-pocket expenses incurred by the Agents and each
Lender, including (without duplication) the fees and disbursements of outside
counsel, in connection with such Event of Default and restructuring, workout,
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom; provided, that the Borrower shall not be liable for any legal fees or
disbursements of any counsel for the Agents and the Lenders other than Mayer,
Brown, Rowe & Maw LLP associated with the preparation, execution and delivery of
this Agreement and the closing documents contemplated hereby.

(b)   Indemnity in Respect of Loan Documents. The Borrower agrees to indemnify
the Agents and each Lender, their respective Affiliates and the respective
directors, officers, trustees, agents and employees of the foregoing (each an
"Indemnitee") and hold each Indemnitee harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses or disbursements of any kind whatsoever, including, without
limitation, the reasonable fees and disbursements of counsel, which may at any
time (including, without limitation, at any time following the payment of the
obligations of the Borrower hereunder) be imposed on, incurred by or asserted
against such Indemnitee in connection with any investigative, administrative or
judicial proceeding (whether or not such Indemnitee shall be designated a party
thereto) brought or threatened relating to or arising out of the Loan Documents
or any actual or proposed use of proceeds of Loans hereunder; provided, that no
Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee's own gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final, non-appealable judgment or order.

(c)   Indemnity in Respect of Environmental Liabilities. The Borrower agrees to
indemnify each Lender and hold each Lender harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses or disbursements of any kind whatsoever (including, without
limitation, reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and reasonable fees and
disbursements of counsel) which may at any time (including, without limitation,
at any time following the payment of the obligations of the Borrower hereunder)
be imposed on, incurred by or asserted against such Lender in respect of or in
connection with any and all Environmental Liabilities. Without limiting the
generality of the foregoing, the Borrower hereby waives all rights of
contribution or any other rights of recovery with respect to liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs and
expenses and disbursements in respect of or in connection with Environmental
Liabilities that it might have by statute or otherwise against any Lender.

Section 9.04   Sharing of Set-Offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made or Revolving Note held by it and any Letter of Credit
Liabilities which is greater than the proportion received by any other Lender in
respect of the aggregate amount of principal and interest due with respect to
any Loan, Revolving Note and Letter of Credit Liabilities made or held by such
other Lender, the Lender receiving such proportionately greater payment shall
purchase such participations in the Loan made or Revolving Notes and Letter of
Credit Liabilities held by the other Lenders, and such other adjustments shall
be made, in each case as may be required so that all such payments of principal
and interest with respect to the Loan made or Revolving Notes and Letter of
Credit Liabilities made or held by the Lenders shall be shared by the Lenders
pro rata; provided, that nothing in this Section shall impair the right of any
Lender to exercise any right of set-off or counterclaim it may have for payment
of indebtedness of the Borrower other than its indebtedness hereunder.

Section 9.05   Amendments and Waivers. Any provision of this Agreement or the
Revolving Notes may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Borrower and the Required Lenders
(and, if the rights or duties of the Administrative Agent or any Issuing Lenders
are affected thereby, by the Administrative Agent or such Issuing Lender, as
relevant); provided, that no such amendment or waiver shall, unless signed by
all of the Lenders, (i) increase or decrease the Commitment of any Lender
(except for a ratable decrease in the Commitments of all of the Lenders) or
subject any Lender to any additional obligation (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or of
mandatory reductions in the Commitments shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender as in effect at any time shall not constitute an
increase in such Commitment), (ii) reduce the principal of or rate of interest
on any Loan (except in connection with a waiver of applicability of any
post-default increase in interest rates) or the amount to be reimbursed in
respect of any Letter of Credit or any interest thereon or any fees hereunder,
(iii) postpone the date fixed for any payment of interest on any Loan or the
amount to be reimbursed in respect of any Letter of Credit or any interest
thereon or any fees hereunder or for any scheduled reduction or termination of
any Commitment or (except as expressly provided in Article III) expiration date
of any Letter of Credit, (iv) postpone or change the date fixed for any
scheduled payment of principal of any Loan or (v) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Revolving Notes
and Letter of Credit Liabilities, or the number of Lenders, which shall be
required for the Lenders or any of them to take any action under this Section or
any other provision of this Agreement.

Section 9.06   Successors and Assigns.

(a)   Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all of the Lenders, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to Section
6.07 of this Agreement.

(b)   Participations. Any Lender may at any time grant to one or more banks or
other financial institutions or special purpose funding vehicle (each a
"Participant") participating interests in its Commitments and/or any or all of
its Loans and Letter of Credit Liabilities. In the event of any such grant by a
Lender of a participating interest to a Participant, whether or not upon notice
to the Borrower and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower,
the Issuing Lenders and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
participation agreement may provide that such Lender will not agree to any
modification, amendment or waiver of this Agreement which would (i) extend the
Revolving Termination Date, reduce the rate or extend the time of payment of
principal, interest or fees on any Loan or Letter of Credit Liability in which
such Participant is participating (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the Participant's
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitments shall not constitute a change in the terms of such participation,
and that an increase in any Commitment or Loan or Letter of Credit Liability
shall be permitted without the consent of any Participant if the Participant's
participation is not increased as a result thereof) or (ii) allow the assignment
or transfer by the Borrower of any of its rights and obligations under this
Agreement, without the consent of the Participant, except to the extent any such
assignment results from the consummation of a merger or consolidation permitted
pursuant to Section 6.07 of this Agreement. The Borrower agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Article II with respect to its participating
interest to the same extent as if it were a Lender, subject to the same
limitations, and in no case shall any Participant be entitled to receive any
amount payable pursuant to Article II that is greater that the amount the Lender
granting such Participant's participating interest would have been entitled to
receive had such Lender not sold such participating interest. An assignment or
other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b).

(c)   Assignments Generally. Any Lender may at any time assign to one or more
Eligible Assignees (each, an "Assignee") all, or a proportionate part
(equivalent to an initial Commitment of not less than $5,000,000 or any larger
multiple of $1,000,000), of its rights and obligations under this Agreement and
the Revolving Notes with respect to its Revolving Loans and, if still in
existence, its Revolving Commitment, and such Assignee shall assume such rights
and obligations, pursuant to an Assignment and Assumption Agreement in
substantially the form of Exhibit C attached hereto executed by such Assignee
and such transferor, with (and subject to) the consent of the Borrower, which
shall not be unreasonably withheld, the Administrative Agent and the Issuing
Lenders, which consent shall not be unreasonably withheld; provided, that if an
Assignee is an Affiliate of such transferor Lender or was a Lender immediately
prior to such assignment, no such consent of the Borrower shall be required;
provided, further, that if at the time of such assignment a Default or an Event
of Default has occurred and is continuing, no such consent of the Borrower shall
be required. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor of an amount equal to the purchase price agreed
between such transferor and such Assignee, such Assignee shall be a Lender party
to this Agreement and shall have all the rights and obligations of a Lender with
a Commitment as set forth in such instrument of assumption, and the transferor
shall be released from its obligations hereunder to a corresponding extent, and
no further consent or action by any party shall be required. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor,
the Administrative Agent and the Borrower shall make appropriate arrangements so
that, if required, a new Revolving Note is issued to the Assignee. In connection
with any such assignment, the transferor shall pay to the Administrative Agent
an administrative fee for processing such assignment in the amount of $3,500. If
the Assignee is not incorporated under the laws of the United States or any
state thereof, it shall deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
Taxes in accordance with Section 2.16.

(d)   Assignments to Federal Reserve Banks. Any Lender may at any time assign
all or any portion of its rights under this Agreement and its Revolving Note to
a Federal Reserve Bank. No such assignment shall release the transferor Lender
from its obligations hereunder.

(e)   Register. The Borrower hereby designates the Administrative Agent to serve
as the Borrower's agent, solely for purposes of this subsection 9.06(e), to (i)
maintain a register (the "Register") on which the Administrative Agent will
record the Commitments from time to time of each Lender, the Loans made by each
Lender and each repayment in respect of the principal amount of the Loans of
each Lender and to (ii) retain a copy of each Assignment and Assumption
Agreement delivered to the Administrative Agent pursuant to this Section.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower's obligation in respect of such Loans. The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent, the Issuing Lenders and the Lenders shall
treat each Person in whose name a Loan and the Revolving Note evidencing the
same is registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. With respect to
any Lender, the assignment or other transfer of the Commitments of such Lender
and the rights to the principal of, and interest on, any Loan made and any
Revolving Note issued pursuant to this Agreement shall not be effective until
such assignment or other transfer is recorded on the Register and, except to the
extent provided in this subsection 9.06(e), otherwise complies with Section
9.06, and prior to such recordation all amounts owing to the transferring Lender
with respect to such Commitments, Loans and Revolving Notes shall remain owing
to the transferring Lender. The registration of assignment or other transfer of
all or part of any Commitments, Loans and Revolving Notes for a Lender shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement and payment of the administrative fee referred to in
Section 9.06(c). The Register shall be available for inspection by each of the
Borrower and each Issuing Lender at any reasonable time and from time to time
upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register. The
Borrower may not replace any Lender pursuant to Section 2.07(b), unless, with
respect to any Revolving Notes held by such Lender, the requirements of
subsection 9.06(c) and this subsection 9.06(e) have been satisfied.

Section 9.07   Governing Law; Submission to Jurisdiction. This Agreement and
each Revolving Note shall be governed by and construed in accordance with the
internal laws of the State of New York. The Borrower hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. The Borrower irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such court and any claim that any such proceeding brought in any such court has
been brought in an inconvenient forum.

Section 9.08   Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement and the other Loan Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. This Agreement shall become effective upon receipt by
the Administrative Agent of counterparts hereof signed by each of the parties
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Administrative Agent in form satisfactory
to it of telegraphic, telex, facsimile or other written confirmation from such
party of execution of a counterpart hereof by such party).

Section 9.09   Generally Accepted Accounting Principles. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower's independent public accountants) with the audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries most recently delivered to the Lenders; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower's compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

Section 9.10   Usage. The following rules of construction and usage shall be
applicable to this Agreement and to any instrument or agreement that is governed
by or referred to in this Agreement.

(a)   All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby or referred to herein and in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein.

(b)   The words "hereof", "herein", "hereunder" and words of similar import when
used in this Agreement or in any instrument or agreement governed here shall be
construed to refer to this Agreement or such instrument or agreement, as
applicable, in its entirety and not to any particular provision or subdivision
hereof or thereof.

(c)   References in this Agreement to "Article", "Section", "Exhibit",
"Schedule" or another subdivision or attachment shall be construed to refer to
an article, section or other subdivision of, or an exhibit, schedule or other
attachment to, this Agreement unless the context otherwise requires; references
in any instrument or agreement governed by or referred to in this Agreement to
"Article", "Section", "Exhibit", "Schedule" or another subdivision or attachment
shall be construed to refer to an article, section or other subdivision of, or
an exhibit, schedule or other attachment to, such instrument or agreement unless
the context otherwise requires.

(d)   The definitions contained in this Agreement shall apply equally to the
singular and plural forms of such terms. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The word "will" shall be construed to have the same meaning as the word "shall".
The term "including" shall be construed to have the same meaning as the phrase
"including without limitation".

(e)   Unless the context otherwise requires, any definition of or reference to
any agreement, instrument, statute or document contained in this Agreement or in
any agreement or instrument that is governed by or referred to in this Agreement
shall be construed (i) as referring to such agreement, instrument, statute or
document as the same may be amended, supplemented or otherwise modified from
time to time (subject to any restrictions on such amendments, supplements or
modifications set forth in this Agreement or in any agreement or instrument
governed by or referred to in this Agreement), including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and (ii) to include (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein. Any reference to any Person shall be construed to include
such Person's successors and permitted assigns.

(f)   Unless the context otherwise requires, whenever any statement is qualified
by "to the best knowledge of" or "known to" (or a similar phrase) any Person
that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.

Section 9.11   WAIVER OF JURY TRIAL. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.12   Confidentiality. Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Lender from disclosing such information
(i) to any other Lender or to any Agent, (ii) to any other Person if reasonably
incidental to the administration of the Loans and Letter of Credit Liabilities,
(iii) upon the order of any court or administrative agency, (iv) upon the
request or demand of any regulatory agency or authority, (v) which had been
publicly disclosed other than as a result of a disclosure by any Agent or any
Lender prohibited by this Agreement, (vi) in connection with any litigation to
which any Agent, any Lender or any of their respective Subsidiaries or
Affiliates may be party, (vii) to the extent necessary in connection with the
exercise of any remedy hereunder, (viii) to such Lender's or Agent's Affiliates
and their respective directors, officers, employees and agents including legal
counsel and independent auditors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) and (ix)
subject to provisions substantially similar to those contained in this Section,
to any actual or proposed Participant or Assignee. Notwithstanding the
foregoing, any Agent, any Lender or Mayer, Brown, Rowe & Maw LLP may circulate
promotional materials and place advertisements in financial and other newspapers
and periodicals or on a home page or similar place for dissemination of
information on the Internet or worldwide web, in each case, after the closing of
the transactions contemplated by this Agreement in the form of a "tombstone" or
other release limited to describing the names of the Borrower or its Affiliates,
or any of them, and the amount, type and closing date of such transactions, all
at their sole expense.

Section 9.13   USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into
law October 26, 2001)) (the "Patriot Act"), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.

[Signature Pages to Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

PPL ELECTRIC UTILITIES CORPORATION

By:    
Name:
Title:

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:    
Name:
Title:

WACHOVIA BANK, NATIONAL ASSOCIATION, as Issuing Lender

By:    
Name:
Title:

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

By:   
Name:
Title:

 

___________________________, as a Lender
(insert name of Lender)


By:   
Name:
Title

 

 

second signature block, if required

___________________________, as a Lender
(insert name of Lender)


By:   
Name:
Title